 



CERTAIN INFORMATION IN
THIS EXHIBIT HAS BEEN
OMITTED AND FILED WITH THE
SECURTIES AND EXCHANGE
COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE
SEC AND IS MARKED BY AN
ASTERISK [*]
LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT MADE
AS OF MAY 4, 2007, AMONG BINGHAM MCCUTHCHEN LLP, LEGG MASON,
INC., BINGHAM LEGG ADVISERS LLC, WILMINGTON TRUST FSB, AND
WILMINGTON TRUST CORPORATION

 



--------------------------------------------------------------------------------



 



CERTAIN INFORMATION IN
THIS EXHIBIT HAS BEEN
OMITTED AND FILED WITH THE
SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE
SEC AND IS MARKED BY AN
ASTERISK [*]
LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT
AMONG
BINGHAM MCCUTCHEN LLP,
LEGG MASON, INC.,
BINGHAM LEGG ADVISERS LLC,
WILMINGTON TRUST FSB, and
WILMINGTON TRUST CORPORATION
Made as of May 4, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE 1 DEFINITIONS     1  
 
               
 
  Section 1.1   Definitions     1  
 
  Section 1.2   Interpretation     9  
 
                ARTICLE 2 SALE AND PURCHASE OF LLC INTERESTS     9  
 
               
 
  Section 2.1   Sale and Purchase     9  
 
  Section 2.2   Closing     9  
 
                ARTICLE 3 PAYMENT     10  
 
               
 
                ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BLA TO WT     11  
 
               
 
  Section 4.1   Organization     11  
 
  Section 4.2   Authority     11  
 
  Section 4.3   Governmental Filings; Non-Contravention     11  
 
  Section 4.4   Capitalization     11  
 
  Section 4.5   Subsidiaries and Other Relationships     12  
 
  Section 4.6   Business     12  
 
  Section 4.7   Assets     12  
 
  Section 4.8   Clients and Services     12  
 
  Section 4.9   Receivables     13  
 
  Section 4.10   Contracts     13  
 
  Section 4.11   Employment Arrangements     13  
 
  Section 4.12   Financial Statements     13  
 
  Section 4.13   Material Adverse Change     14  
 
  Section 4.14   Ordinary Course of Business     14  
 
  Section 4.15   Litigation and Compliance with Laws     14  
 
  Section 4.16   Environmental Matters     15  
 
  Section 4.17   Broker Dealer     16  
 
  Section 4.18   Insurance Policies     16  
 
  Section 4.19   Tax and ERISA Matters     16  
 
  Section 4.20   Certain Transactions     17  
 
  Section 4.21   Employee Benefit Plans     17  

i 



--------------------------------------------------------------------------------



 



                              Page
 
  Section 4.22   Brokerage     19  
 
  Section 4.23   Privacy     19  
 
  Section 4.24   No Known Regulatory Delays     19  
 
                ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLERS TO WT     19
 
 
               
 
  Section 5.1   Organization; Authority     19  
 
  Section 5.2   Equity Interests     20  
 
  Section 5.3   No Conflicts     20  
 
  Section 5.4   Consents; Governmental Approvals     20  
 
  Section 5.5   Brokers     20  
 
  Section 5.6   NO ADDITIONAL REPRESENTATIONS     21  
 
                ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF WT AND WTC TO
SELLERS     21  
 
               
 
  Section 6.1   Organization     21  
 
  Section 6.2   Authority     21  
 
  Section 6.3   Governmental Filings; Non-Contravention     21  
 
  Section 6.4   Litigation and Compliance with Laws     22  
 
  Section 6.5   Investment Representations     22  
 
  Section 6.6   No Known Regulatory Delays     23  
 
  Section 6.7   Brokerage     23  
 
                ARTICLE 7 COVENANTS OF SELLERS AND BLA     23  
 
               
 
  Section 7.1   Client Consent     23  
 
  Section 7.2   Conduct of Business     23  
 
  Section 7.3   Preservation of Business and Assets     24  
 
  Section 7.4   Standstill     24  
 
  Section 7.5   Non-Competition     24  
 
  Section 7.6   Specific Performance     25  
 
  Section 7.7   Transaction Modifications     25  
 
                ARTICLE 8 COVENANTS OF WT     26  
 
               
 
  Section 8.1   Business Arrangements     26  
 
  Section 8.2   Staff Retention Pool     26  
 
  Section 8.3   Name     26  
 
  Section 8.4   Cafeteria Plan     26  
 
  Section 8.5   Certain Accounts Receivable     27  
 
  Section 8.6   COBRA     27  
 
                ARTICLE 9 COVENANTS OF THE PARTIES     28  
 
               
 
  Section 9.1   Regulatory Authorizations     28  

ii 



--------------------------------------------------------------------------------



 



                              Page
 
  Section 9.2   Confidentiality     28  
 
  Section 9.3   Expenses Incident to this Agreement     29  
 
  Section 9.4   Access; Information     29  
 
  Section 9.5   Press Releases     29  
 
  Section 9.6   Disclosure Schedules     29  
 
  Section 9.7   Director, Manager, and Officer Insurance     29  
 
                ARTICLE 10 CONDITIONS PRECEDENT TO WT’S OBLIGATIONS     29  
 
               
 
  Section 10.1   No Litigation; No Opposition     29  
 
  Section 10.2   Representations, Warranties, and Covenants of Sellers and BLA  
  30  
 
  Section 10.3   Consents     30  
 
  Section 10.4   Board of Managers Approval     31  
 
  Section 10.5   Other Approvals     31  
 
  Section 10.6   Transaction Modifications     31  
 
  Section 10.7   Capitalization     31  
 
  Section 10.8   Performance; Deliveries     31  
 
  Section 10.9   Employment Agreement     32  
 
  Section 10.10   No Material Adverse Change     32  
 
  Section 10.11   No Liens     32  
 
  Section 10.12   Satisfaction of Loans     32  
 
  Section 10.13   Termination of Performance Equity Plan     32  
 
  Section 10.14   Termination of Service Agreement and Consulting Agreement    
32  
 
  Section 10.15   Termination of Participation in Qualified Retirement Plans    
33  
 
  Section 10.16   Closing of Los Angeles Office     33  
 
  Section 10.17   Financial Statements     33  
 
  Section 10.18   Payments Under Simmons Letter Agreement     33  
 
  Section 10.19   Payment to Berkshire     33  
 
                ARTICLE 11 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS
AND BLA     33  
 
               
 
  Section 11.1   No Litigation; No Opposition     33  
 
  Section 11.2   Representations, Warranties, and Covenants     33  
 
  Section 11.3   Consents     34  
 
  Section 11.4   Performance; Deliveries     34  
 
  Section 11.5   No Material Adverse Change     34  
 
  Section 11.6   Other Approvals     34  
 
  Section 11.7   Release of Guarantee     34  
 
  Section 11.8   Tail Insurance Coverage     35  
 
                ARTICLE 12 INDEMNIFICATION     35  
 
               
 
  Section 12.1   Indemnification by Sellers     35  
 
  Section 12.2   Indemnification by WT     35  
 
  Section 12.3   Limitation of Liability     35  

iii 



--------------------------------------------------------------------------------



 



                              Page
 
  Section 12.4   Defense of Claims     37  
 
  Section 12.5   Prompt Payment     38  
 
  Section 12.6   Subrogation     38  
 
  Section 12.7   Expiration of Representations and Warranties; Scope of
Liabilities     38  
 
                ARTICLE 13 TERMINATION     39  
 
               
 
  Section 13.1   Termination     39  
 
  Section 13.2   Effect of Termination     40  
 
                ARTICLE 14 MISCELLANEOUS     40  
 
               
 
  Section 14.1   Waivers     40  
 
  Section 14.2   Modifications     40  
 
  Section 14.3   Further Assurances     40  
 
  Section 14.4   Governing Law; Consent to Jurisdiction     40  
 
  Section 14.5   Notices     40  
 
  Section 14.6   Assignability     42  
 
  Section 14.7   Captions and Sections; Schedule and Exhibit References     42  
 
  Section 14.8   Severability     43  
 
  Section 14.9   Counterparts     43  
 
  Section 14.10   No Third-Party Beneficiaries     43  
 
  Section 14.11   Remedies for Section 9.2     43  
 
  Section 14.12   Integration     43  
 
  Section 14.13   Fees and Expenses     43  
 
  Section 14.14   Tax Matters     44  
 
  Section 14.15   Limitation on Damages     44  
 
  Section 14.16   WTC Guarantee     44  

iv 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

      A  
Form of Employment Agreement
B  
Form of Section 1445(b)(2) Affidavit
C-1  
Form of First Notice to Trust Clients
C-2  
Form of First Notice to Clients other than Funds and Trust Clients
C-3  
Form of First Notice to Manager of each Fund
C-4  
Form of First Notice to Fund Investors
D-1  
Form of Second Notice to Trust Clients
D-2  
Form of Second Notice to Clients other than Funds and Trust Clients
D-3  
Form of Second Notice to Manager of each Fund
D-4  
Form of Second Notice to Fund Investors
E-1  
Changes to Fund Agreement of Bingham Legg Advisers Realty I, LLC
E-2  
Changes to Fund Agreement of Bingham Legg Advisers Realty II, LLC
E-3  
Changes to Fund Agreement of Bingham Legg Advisers Realty Venture I (AI) LLC
E-4  
Changes to Fund Agreement of Bingham Legg Advisers Venture I (QP) LLC
F  
Form of Berkshire Receipt and Release

LIST OF SCHEDULES

     
Schedule 3(a)(1)
  BLA Revenue Run Rate at December 31, 2006
Schedule 4.3
  Governmental Filings of BLA
Schedule 4.4(a)
  Limited Liability Company Interests and Other Securities and Capital Account
Balances
Schedule 4.5
  Subsidiaries and Other Relationships
Schedule 4.7
  Real and Personal Property
Schedule 4.8(a)
  Client Agreements of BLA
Schedule 4.8(b)
  Referral Arrangements
Schedule 4.10
  Contracts
Schedule 4.11
  Employment Arrangements
Schedule 4.12(a)
  Financial Statements of BLA
Schedule 4.12(c)
  Other Liabilities
Schedule 4.14
  Ordinary Course of Business
Schedule 4.15
  Regulatory Compliance
Schedule 4.18
  Insurance Policies
Schedule 4.20
  Certain Transactions
Schedule 4.21(a)
  Amendments to BLA Qualified Plans
Schedule 4.21(d)
  BLA Employee Plans
Schedule 4.21(h)
  BLA Employee Benefit Plans — Aggregation
Schedule 6.3
  WT — Governmental Filings
Schedule 6.4
  WT — Litigation and Compliance with Laws; Non-Contravention
Schedule 7.2
  Conduct of BLA Business
Schedule 10.11
  UCC-1 Financing Statements

v 



--------------------------------------------------------------------------------



 



     THIS LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT (the
“Agreement”) is made as of May 4, 2007, among BINGHAM MCCUTCHEN LLP, a
Massachusetts limited liability partnership (“Bingham”), LEGG MASON, INC., a
Maryland corporation (“Legg”) (such entities sometimes individually referred to
herein as a “Seller” and collectively referred to herein as the “Sellers”),
BINGHAM LEGG ADVISERS LLC, a Delaware limited liability company (“BLA”),
WILMINGTON TRUST FSB, a federally-chartered savings bank (“WT”) and WILMINGTON
TRUST CORPORATION, a Delaware corporation (“WTC”).
BACKGROUND
     A. BLA provides investment management, bookkeeping, tax planning, insurance
consultation, bill paying, and other services to its clients.
     B. Bingham owns fifty percent (50%) and Legg owns fifty percent (50%) of
all of the outstanding limited liability company interests of BLA (the “LLC
Interests”).
     C. WT desires to purchase from Sellers, and the Sellers desire to sell to
WT, all of the LLC Interests on the terms and conditions set forth herein.
     D. Sellers, BLA, WT and WTC intend that this Agreement memorialize their
respective representations, warranties, covenants, and other agreements to
induce each of them to execute and deliver this Agreement and the other
Transaction Documents, as that term is defined herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings set forth below:
     (a) “Adjusted Purchase Price” means (i) for purposes of Section 3(b), [*]
minus the Tangible Book Value Shortfall and (ii) for purposes of Section 3(c),
[*] minus the Tangible Book Value Shortfall.
     (b) “Adverse Claims” has the meaning set forth in Section 8-102(a)(1) of
the Uniform Commercial Code of the State of New York.
     (c) “Advisers Act” means the Investment Advisers Act of 1940, as amended
from time to time and the rules and regulations of the SEC thereunder.
     (d) “Affiliate” of a Person means a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with the first Person. As used in this definition, the term
“control” (including the terms “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power to (1) vote 25% or

*   Confidential Treatment Requested by Wilmington Trust Corporation

 



--------------------------------------------------------------------------------



 



more of the outstanding voting securities of a Person or (2) otherwise direct
the management policies of a Person by contract or otherwise.
     (e) “Aggregate Balance” has the meaning assigned to that term in
Section 8.4.
     (f) “Applicable Law” means all provisions applying to a Person or its
property of: (1) constitutions, treaties, statutes, laws (including the common
law), rules, regulations, ordinances or orders of a Governmental Authority
(including the SEC) having jurisdiction over the Person, (2) Governmental
Approvals, and (3) orders, decisions, injunctions, judgments, awards, and
decrees of or agreements with a Governmental Authority having jurisdiction over
the Person.
     (g) “AUM” means, at any time, assets of any Client that at such time are
under management or supervision by BLA (or, at all times after the Closing,
under management or supervision of, or originated by, the Boston Revenue Center)
as adviser, and with respect to which BLA (or at all times after the Closing,
the Boston Revenue Center) is entitled to receive fees.
     (h) “Bankruptcy Code” means the U.S. Bankruptcy Code, as amended from time
to time, and any successor to that code.
     (i) “Base Run Rate” means the Revenue Run Rate at December 31, 2006, after
eliminating all fees attributable to Clients of BLA’s Los Angeles office.
     (j) “Berkshire” has the meaning assigned to that term in Section 4.22.
     (k) “Bingham Flex Plan” has the meaning assigned to that term in
Section 8.4.
     (l) “BLA Employee Plan” has the meaning assigned to that term in
Section 4.21(d).
     (m) “BLA Employees” has the meaning assigned to that term in Section 8.4.
     (n) “BLA Entities” means BLA and any Subsidiary of BLA, and the term “BLA
Entity” means any one of the foregoing BLA Entities.
     (o) “BLA Qualified Plans” has the meaning assigned to that term in
Section 4.21(a).
     (p) “Boston Revenue Center” means a separate revenue center that shall be
established by WT after the Closing and to which shall be credited all
(1) revenues, after any payments made to any trustee, for investment management,
investment supervision, bookkeeping, tax planning, insurance consultation,
administrative, and bill paying services, “12-b-1 fees,” and fees for
shareholder support services or client servicing of WT or Transferee Entity
Services generated by Consenting Clients, and (2) revenues, after any payments
made to any trustee, for investment management, investment supervision,
bookkeeping, tax planning, insurance consultation, administrative, and bill
paying services, “12b-1 fees,” and fees for shareholder support services or
client servicing of WT or Transferee Entity Services after any payments made to
any trustee from new clients originated by personnel of WT or of any Transferee
Entity who are located in the metropolitan Boston area, including personnel
employed by BLA immediately prior to the Closing.
     (q) “Business Day” means any day (other than Saturday or Sunday) on which
banks in New York, New York are open for business.
     (r) “Client” means, at any time, any Person who is at that time a customer
or client of a BLA Entity, either directly or indirectly as an owner of an
entity (including, without limitation, as a partner, member, shareholder, or
other equity holder of a Person) to which a BLA Entity provides services. For
purposes of this definition, services provided by a BLA Entity include,

2



--------------------------------------------------------------------------------



 



without limitation, investment management, bookkeeping, tax planning, insurance
consultation, and bill paying services. For purposes of calculating the Purchase
Price paid to Sellers after the Closing, “Client” shall include any client whose
revenue is credited to the Boston Revenue Center, but shall exclude any entity
that pays BLA (i) “12b-1” fees or (ii) fees for shareholder support services or
client servicing.
     (s) “Closing” and “Closing Date” have the meanings assigned to those terms
in Section 2.2.
     (t) “Closing Run Rate” means the Revenue Run Rate as of the Closing Date,
attributable solely to Consenting Clients. These fees are calculated for each
Consenting Client as follows: (1) for each Consenting Client who was a Client of
BLA as of December 31, 2006, and whose investment advisory contract provides for
the payment of a fee to BLA based upon a percentage of AUM, the calculation
shall be made by taking that Consenting Client’s AUM as of December 31, 2006,
increasing such AUM by net additions to the Consenting Client’s account between
January 1, 2007 and the Closing Date, or reducing such AUM by the net
withdrawals from the Consenting Client’s account between January 1, 2007 and the
Closing Date, and applying to such adjusted AUM the fee schedule in effect as of
the Closing Date; (2) for each Consenting Client who was not a Client of BLA as
of December 31, 2006, and whose investment advisory contract provides for the
payment of a fee to BLA based upon a percentage of AUM, the calculation shall be
made by taking that Consenting Client’s AUM as of the Closing Date and applying
to such AUM the fee schedule in effect as of the Closing Date; (3) for each
Consenting Client that is a Fund, the calculation shall be made by taking the
total invested capital and unfunded capital commitments of investors in the Fund
as of the Closing Date and applying to such invested capital and unfunded
capital commitments the fee schedules in effect for the Fund as of such date;
and (iv) for each Consenting Client whose investment advisory contract provides
for the payment of a flat fee or a fee based on the time spent by BLA in
providing services to the Consenting Client, the calculation shall be made by
taking the fees paid by such Consenting Client to BLA during the twelve months
prior to the Closing Date (or, if such Consenting Client has been a Client of
BLA for less than twelve months, then the fees paid by such Client during the
period in which it has been a Client of BLA multiplied by a fraction, the
numerator of which is 365 and the denominator of which is the number of days
during which the Client has been a Client of BLA). The Closing Run Rate shall
exclude all fees attributable to Clients (x) of BLA’s Los Angeles office or
(y) who have advised BLA in writing of their intention to close their accounts
with BLA.
     (u) “COBRA” has the meaning assigned to that term in Section 4.21(b).
     (v) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, the rules and regulations of the IRS promulgated thereunder, or any
corresponding federal tax statute enacted hereafter. A reference to a specific
section of the Code refers to that section as well as any corresponding
provision of any federal tax statute enacted hereafter, as that section is in
effect on the date of application of the provisions hereof containing that
reference.
     (w) “Confidential Information” includes, without limitation: (1) trade
secrets relating to the business practices of any of the Parties or their
Affiliates and other information pertaining to the goodwill of any of the
Parties, Clients, or WT Clients; (2) “non-public personal information,” as that
phrase is defined in Section 509 of Title V of the Gramm-Leach-Bliley Act and
federal Regulation P promulgated thereunder by the Federal Reserve Board, of
natural person Clients or WT Clients, except that, for purposes of this
Agreement, that term shall extend to all such clients, present and former.
“Non-public personal information” means (A) personally identifiable client
financial information, including, without limitation, information provided to,

3



--------------------------------------------------------------------------------



 



or obtained by, any of BLA, WT, or WT’s Affiliates confidentially or on a
non-public basis, and (B) any list, description, or other grouping of clients
(and publicly available information pertaining to them) that is derived using
any personally identifiable financial information that is not publicly
available; (3) proprietary financial products of any of BLA, WT, WT, or WT’s
Affiliates, embodying the unique trade know-how and operational methods of any
of BLA, WT, WT, or WT’s Affiliates, and, without limitation, all trade know-how,
secrets, operational methods, pricing, investment policies, procedures,
personnel, concepts, format, style, techniques, proprietary software, business
strategies, business management strategies, and other financial information, and
other business affairs of any of BLA, WTC, WT, or WT’s Affiliates that are
unique to any of BLA, WTC, WT, or WT’s Affiliates and are made known to or
learned by that party heretofore or hereafter; and (4) lists of Clients and WT
Clients.
     (x) “Consent” has the meaning assigned to that term in Section 10.3(a).
     (y) “Consenting Client” means Clients from which BLA has received Consent
to the Transactions contemplated by the Transaction Documents in accordance with
Section 10.3 (including Clients that become Clients of BLA between the date of
this Agreement and the Closing Date that have granted their Consent in
accordance with Section 10.3 or that signed an investment advisory contract with
BLA containing the required Consent), which Consent has not been withdrawn or
modified as of the Closing Date.
     (z) “Consenting Client Revenue” means [*] of the Base Run Rate.
     (aa) “Deductible Amount” has the meaning assigned to that term in
Section 12.3(a)(2).
     (bb) “Deferred Payments” means the payments, if any, WT is to make to
Sellers under Sections 3(b) and 3(c).
     (cc) “Disclosing Party” has the meaning assigned to that term in
Section 9.2(a).
     (dd) “Effective Time” has the meaning assigned to that term in Section 2.2.
     (ee) “Employee Plan” or “Plan” has the meaning assigned to that term in
Section 4.21(d).
     (ff) “Employment Agreement” means the employment agreement between BLA and
Simmons substantially in the form of Exhibit A.
     (gg) “Employment Arrangement” has the meaning assigned to that term in
Section 4.11.
     (hh) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations of the United States
Department of Labor and the IRS promulgated under it.
     (ii) “ERISA Plan” has the meaning assigned to that term in
Section 4.19(e)(1).
     (jj) “Environmental Laws” has the meaning assigned to that term in
Section 4.16(a).
     (kk) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations of the SEC promulgated
thereunder.
     (ll) “Existing LLC Agreement” means the First Amended and Restated
Operating Agreement of BLA, as the same may have been amended from time to time.
     (mm) “Expiration Date” has the meaning assigned to that term in
Section 12.7.
     (nn) “Financial Statements” has the meaning assigned to that term in
Section 4.12(a).
     (oo) “Funds” has the meaning assigned to that term in Section 4.20.

*   Confidential Treatment Requested by Wilmington Trust Corporation

4



--------------------------------------------------------------------------------



 



     (pp) “GAAP” means United States generally accepted accounting principles
applied consistently with prior periods.
     (qq) “Governmental Approval” means any consent, approval, authorization,
waiver, permit, grant, franchise, concession, agreement, license, exemption or
order of, registration, declaration or filing with, or report or notice to a
Governmental Authority (including the expiration of any waiting or other time
period required to pass before governmental consent or acquiescence may be
assumed or relied on).
     (rr) “Governmental Authority” means any United States or foreign
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, including, without limitation, the SEC
or any other government authority, agency, department, board, commission, or
instrumentality of the United States or any foreign government or any state or
other political subdivision thereof or any state insurance, accounting,
securities, or banking authority (including the Massachusetts State Board of
Accountancy), the Board of Governors of the Federal Reserve System, a Federal
Reserve Bank, the Federal Deposit Insurance Corporation, the NASD (as that term
is hereinafter defined), the NYSE (as that term is hereinafter defined), any
other similar self-regulatory organization, and any court or tribunal of
competent jurisdiction.
     (ss) “Guarantee” means, with respect to each Seller, such Seller’s
Guarantee in favor of 45 Milk Street L.P., dated as of October 31, 2000, as a
guarantor of that certain Agreement of Lease between 45 Milk Street, L.P., as
Landlord, and Bingham Legg Advisers LLC, as Tenant, dated October 31, 2000, as
the same may have been amended from time to time.
     (tt) “Immediate Family” means, with respect to any natural person, that
person’s spouse, parents, grandparents, children, grandchildren, siblings,
mother-in-law, father-in-law, brothers-in-law and sisters-in-law.
     (uu) “Indebtedness” means indebtedness for borrowed money, amounts owing
for asset acquisitions (except current trade payables incurred in the ordinary
course of business consistent with past practice), guarantees of third parties’
obligations, obligations evidenced by a note, bond, debenture, letter of credit,
draft or similar instrument, and similar obligations.
     (vv) “Indemnified Party” means a Person entitled to be indemnified under
Article 12 hereof.
     (ww) “Indemnifying Party” means a Person obligated to indemnify another
Person under Article 12 hereof.
     (xx) “Investment Advisory Contract” means an agreement or arrangement for
performing services (including current fee schedules) that involve acting as an
“investment adviser” within the meaning of the Advisers Act.
     (yy) “IRS” means the United States Internal Revenue Service.
     (zz) “Knowledge” means that which a Person actually knows or should
reasonably be expected to know. “Knowledge of BLA” shall mean Knowledge of the
senior officers of BLA.
     (aaa) “Leased Real Property” has the meaning assigned to that term in
Section 4.16.
     (bbb) “Licenses” means licenses, franchises, permits, and regulatory
approvals.
     (ccc) “Lien” means a charge, mortgage, pledge, security interest,
restriction (other than a restriction on transfer arising under federal or state
securities laws (or rules and regulations thereunder) or laws relating to the
regulation of brokers, dealers, investment advisers, investment companies,
banks, insurance companies, and other regulated businesses), lien or encumbrance
of

5



--------------------------------------------------------------------------------



 



any nature.
     (ddd) “Line of Credit” means the [*] (since increased to [*]) Revolving
Demand Line of Credit dated December 2, 2003, between Boston Private Bank &
Trust Company and BLA, as amended to date.
     (eee) “LLC Interests” has the meaning assigned to that term in the
recitals.
     (fff) “Losses” has the meaning assigned to that term in Section 12.1.
     (ggg) “Material Adverse Effect” with respect to a Person or Persons means
any change, effect, circumstance, development, event, occurrence or state of
facts that, individually or in the aggregate, (1) has a material adverse effect
on the business, assets, or condition (financial or otherwise) of that Person or
Persons determined on a consolidated basis with respect to all Subsidiaries of
that Person, or (2) could materially impair the ability of that Person to
perform its obligations hereunder or under the other Transaction Documents.
However, a “Material Adverse Effect” does not include an effect caused by (x) a
change in accounting principles applicable to the Person to the extent required
by Applicable Law or GAAP, or (y) (i) economic conditions affecting the economy
as a whole of the United States and/or (ii) general financial market conditions
(including changes in interest rates or changes in prices of publicly-traded
securities generally); provided, however, that the exclusions in the preceding
clause (y) shall not apply to the extent that such general conditions
disproportionately affect the Person or Persons in question as compared to their
effect on investment advisory firms generally.
     (hhh) “Maximum Amount” has the meaning assigned to that term in
Section 12.3(b).
     (iii) “Metropolitan Statistical Area” of a city means that city’s
metropolitan statistical area as defined by the United States Office of
Management and Budget.
     (jjj) “Minimum Claim Amount” has the meaning assigned to that term in
Section 12.3(a)(i).
     (kkk) “NASD” means the NASD, Inc. and any successor thereto.
     (lll) “NYSE” means The New York Stock Exchange, Inc. and any successor
thereto.
     (mmm) “Party” means Bingham, Legg, BLA, WT or WTC and “Parties” means all
Persons that qualify as a Party.
     (nnn) “Permitted Liens” means: (1) Liens for Taxes or assessments or other
governmental charges not yet due and payable; (2) pledges or deposits of money
securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation;
(3) pledges or deposits of money securing bids, tenders, contracts or leases to
which BLA is a party as lessee made in the ordinary course of business;
(4) inchoate and unperfected landlords’, workers’, mechanics’ or similar Liens
arising in the ordinary course of business, so long as such Liens attach only to
equipment, fixtures or real property of BLA; (5) carriers’, warehousemen’s,
suppliers’ or other similar possessory Liens arising in the ordinary course of
business; (6) Liens presently existing or hereafter created pursuant to any
agreements or commitments evidencing, or entered into by BLA in connection with,
Indebtedness of BLA to be paid and discharged at Closing; (7) statutory Liens
arising in the ordinary course of business; and (8) the ownership interests of
the lessor or licensor of leased assets or licensed intellectual property, the
terms of the lease agreement or license and Liens on the ownership interests of
the lessor or licensor in such leased assets or licensed intellectual property.
     (ooo) “Person” means any individual, partnership, corporation, limited
liability

*   Confidential Treatment Requested by Wilmington Trust Corporation

6



--------------------------------------------------------------------------------



 



company, limited liability partnership, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency, or political subdivision thereof.
     (ppp) “Pro Rata Share” means, with respect to each Seller, fifty percent
(50%).
     (qqq) “PTE” has the meaning assigned to that term in Section 4.19(e)(2).
     (rrr) “Purchase Price” has the meaning assigned to that term in Article 3.
     (sss) [Intentionally Omitted]
     (ttt) “QPAM” has the meaning assigned to that term in Section 4.19(e)(2).
     (uuu) “Receiving Party” has the meaning assigned to that term in
Section 9.2(a).
     (vvv) “Restricted Period” has the meaning assigned to that term in
Section 7.5(a).
     (www) “Revenue Run Rate” means, as of the applicable date, the amount of
fees of BLA (and, after the Closing, those of the Boston Revenue Center) on an
annualized basis, after any payments made to any trustees. These fees shall be
calculated in a manner consistent with the past practice of BLA as reflected on
Schedule 4.8(a) hereto as follows: (1) for each Client whose investment advisory
contract provides for the payment of a fee to BLA (or, after the Closing, the
Boston Revenue Center) based upon a percentage of AUM, using that Client’s AUM
as of the applicable date and the fee schedules in effect as of such date;
(2) for each Client that is a Fund, using the total invested capital and
unfunded capital commitments of investors in the Fund as of such date and the
fee schedules in effect for the Fund as of such date; and (3) for each Client
whose investment advisory contract provides for the payment of a flat fee or a
fee based on the time spent by BLA (or, after the Closing, personnel of the
Boston Revenue Center) in providing services to the Client, the fees paid by
such Client to BLA (or, after the Closing, the Boston Revenue Center) during the
twelve months prior to the Closing Date (or if such Client has been a Client of
BLA or, after the Closing, the Boston Revenue Center, for less than twelve
months, the fees paid by such Client during the period in which it has been a
Client of BLA or, after the Closing, the Boston Revenue Center, multiplied by a
fraction, the numerator of which is 365 and the denominator of which is the
number of days during which the Client has been a Client of BLA or, after the
Closing, the Boston Revenue Center). Notwithstanding the foregoing or anything
to the contrary herein, if, following the Closing, all or a portion of any
administrative fee for any Fund is received by a Person other than WT, that fee
or portion thereof nevertheless shall be deemed to be included in calculating
the Revenue Run Rate and attributable to the Boston Revenue Center.
     (xxx) “Schedule Update” has the meaning assigned to that term in
Section 9.6.
     (yyy) “SEC” means the United States Securities and Exchange Commission or
any successor.
     (zzz) “Securities Act” means the Securities Act of 1933, as amended from
time to time and the rules and regulations of the SEC promulgated thereunder.
     (aaaa) “Seller Indemnitees” has the meaning assigned to that term in
Section 12.2.
     (bbbb) “Similar Law” has the meaning assigned to that term in
Section 4.19(e)(1).
     (cccc) “Simmons” means Peter Simmons, an individual residing at 2 Mystic
Drive, South Dartmouth, Massachusetts 02748.
     (dddd) “Simmons Letter Agreement” means the letter agreement dated
October 26, 2006, among BLA, the Sellers, and Simmons.

7



--------------------------------------------------------------------------------



 



     (eeee) “Subsidiary” or “Subsidiaries” means any corporation, partnership,
or other organization, whether incorporated or unincorporated, of which more
than twenty-five percent (25%) of either the equity interests in, or the voting
control of, that corporation, partnership, or other organization is beneficially
owned by a Person, directly or indirectly, through Subsidiaries or otherwise, or
of which a Person serves as the general partner or managing member.
     (ffff) “Tangible Book Value” means an amount equal to (1) the aggregate
amount of all assets of BLA and its Subsidiaries (other than intangible assets,
which includes, without limitation, goodwill, franchises, licenses, permits,
trademarks and other similar assets) less (2) the aggregate amount of all
liabilities of BLA, computed in accordance with GAAP, such liabilities to
include, without limitation, any amounts payable to Berkshire by WT or BLA;
provided, however, that accounts receivable more than 90 days past due shall be
excluded from the computation in clause (1) under this Section 1(ffff).
     (gggg) “Tangible Book Value Shortfall” means the amount by which the
Tangible Book Value at the Closing is less than [*]
     (hhhh) “Taxes” has the meaning assigned to that term in Section 4.19(a).
     (iiii) “Transactions” means the transactions contemplated by this Agreement
and by any Transaction Documents delivered in connection with this Agreement.
     (jjjj) “Transaction Documents” means this Agreement, the Employment
Agreement, and all other agreements, documents, instruments, and certificates
executed in connection herewith or therewith and any and all exhibits and
schedules appertaining thereto.
     (kkkk) “Transferee Entity” means any Affiliate of WT to which the business,
assets, staff, or client accounts of the Boston Revenue Center are transferred.
     (llll) “Transferee Entity Services” means investment management, investment
supervision, bookkeeping, tax planning, insurance consultation, administrative,
and bill paying services, “12b-1 fees,” and fees for shareholder support
services or client servicing of any Transferee Entity, but excludes services for
business originated by staff of WT or any Transferee Entity who are acquired in
an acquisition or employee lift-out after Closing.
     (mmmm) “Transferred Flexible Spending Accounts” has the meaning assigned to
that term in Section 8.4.
     (nnnn) “2007 Run Rate Percentage” has the meaning assigned to that term in
Section 3(b).
     (oooo) “2008 Run Rate Percentage” has the meaning assigned to that term in
Section 3(c).
     (pppp) “WTC” means Wilmington Trust Corporation, a Delaware corporation or
any successor.
     (qqqq) “WT Clients” means all clients of WT or any of its Affiliates,
including, without limitation, all banking, lending, fiduciary, personal trust
and agency, investment management, brokerage, corporate trust and agency,
custody, escrow, special purpose vehicle, holding company, entity management,
captive insurance, bookkeeping, collateral administration, and treasury
operations services clients. For this purpose, BLA is not considered to be an
Affiliate of WT.
     (rrrr) “WT Flex Plan” has the meaning assigned to that term in Section 8.4.
     (ssss) “WT Indemnitees” has the meaning assigned to that term in
Section 12.1.

*   Confidential Treatment Requested by Wilmington Trust Corporation

8



--------------------------------------------------------------------------------



 



     Section 1.2 Interpretation. For the purposes hereof (a) words (including
capitalized terms defined herein) in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires, (b) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Exhibits
hereto) and not to any particular provision of this Agreement, (c) the word
“including” and words of similar import when used in this Agreement and the
Schedules and Exhibits hereto shall mean “including without limitation” unless
otherwise specified, (d) all references to any period of days shall be deemed to
be to the relevant number of calendar days unless otherwise specified, (e) any
reference in this Agreement to “writing” or comparable expressions includes a
reference to facsimile transmissions or comparable means of communication,
(f) references to this “Agreement” shall be construed as a reference to this
Agreement and references to any other agreement or document shall be construed
as a reference to such other agreement or document, in each case as the same may
have been, or may from time to time be, amended, varied, novated or
supplemented, (g) references to any statute or statutory provision include a
reference to that statute or statutory provision as amended, consolidated or
replaced from time to time (whether before or after the date of this Agreement)
and include subordinate legislation made under the relevant statute or statutory
provision, and (h) references to any U.S. legal term for any law, action,
remedy, proceeding, document, court, official, status, concept, state of affairs
or thing include, in respect of any jurisdiction other than the United States, a
reference to the nearest equivalent in such jurisdiction to that U.S. term.
ARTICLE 2
SALE AND PURCHASE OF LLC INTERESTS
     Section 2.1 Sale and Purchase. Subject to the terms, provisions, and
conditions and on the basis of the representations, warranties, and covenants
herein, Sellers shall sell and deliver to WT, and WT shall purchase from
Sellers, all of the LLC Interests at the Closing free and clear of any Adverse
Claims (other than Adverse Claims created by WT or any of its Affiliates) at the
Purchase Price as set forth in Article 3.
     Section 2.2 Closing. The closing of the Transactions (the “Closing”) shall
take place at the offices of Kirkpatrick & Lockhart Preston Gates Ellis LLP,
State Street Financial Center, One Lincoln Street, Boston, Massachusetts 02111
at 11:00 a.m., local time, and be effective at the close of business on the
closing date (the “Effective Time”), which shall be five Business Days after the
fulfillment or waiver of each condition set forth in Articles 10 and 11 hereof
(other than the conditions that are fulfilled or waived as a part of the
Closing), or such other date as the Parties may mutually agree, that date being
referred to herein as the “Closing Date.” The Parties shall use their reasonable
best efforts to cause the conditions to Closing set forth in Articles 10 and 11
hereof to be satisfied as soon as practicable, and shall cause to be executed at
Closing the Transaction Documents by the respective Parties to each of those
documents.

9



--------------------------------------------------------------------------------



 



ARTICLE 3
PAYMENT
     Subject to the terms and conditions hereof and as a part of these
Transactions, WT shall pay or cause to be paid to Sellers, in cash, by wire
transfer of immediately available funds to the bank accounts designated in
writing by Sellers, the following amounts (the “Purchase Price”):
          (a) At Closing, [*], subject to adjustment as provided in
Section 3(a)(1) and 3(a)(2) below:

  (1)   If the Closing Run Rate is less than [*], but more than [*], of the Base
Run Rate, then the Purchase Price payable at Closing shall be reduced in
accordance with the following formula:

Reduction =            [*]          
                       Base Run Rate

  (2)   The Tangible Book Value Shortfall shall reduce the Purchase Price
payable at Closing dollar for dollar.

The Revenue Run Rate at December 31, 2006 is attached hereto as
Schedule 3(a)(1).
          (b) If the Revenue Run Rate at December 31, 2007 equals at least [*]
of Consenting Client Revenue, then, by March 31, 2008, the Adjusted Purchase
Price minus the amount previously paid to Sellers under Section 3(a). If the
Revenue Run Rate at December 31, 2007, is less than [*] of Consenting Client
Revenue, then WT shall not owe Sellers any Deferred Payment under this Section
3(b). If the Revenue Run Rate at December 31, 2007 is equal to or more than [*]
but less than [*] (for purposes of the formula below, the “2007 Run Rate
Percentage”) of Consenting Client Revenue, linear interpolation shall be used to
determine the Deferred Payment payable under this Section 3(b), as follows:

           [*]     x  [*]   [*]  

          (c) If the Revenue Run Rate at December 31, 2008 equals at least [*]
of Consenting Client Revenue, then, by March 31, 2009, the Adjusted Purchase
Price minus the amounts previously paid to Sellers under Sections 3(a) and (b).
If the Revenue Run Rate at December 31, 2008, is less than [*] of Consenting
Client Revenue, then WT shall not owe Sellers any Deferred Payment under this
Section 3(c). If the Revenue Run Rate at December 31, 2008, is equal to or more
than [*] but less than [*] (for purposes of the formula below, the “2008 Run
Rate Percentage”) of Consenting Client Revenue, linear interpolation shall be
used to determine the appropriate Deferred Payment payable under this
Section 3(c), as follows:

           [*]     x  [*]   [*]  

          (d) All payments to Sellers under this Article 3 shall be made to each
of them in accordance with their respective Pro Rata Shares.

*   Confidential Treatment Requested by Wilmington Trust Corporation

10



--------------------------------------------------------------------------------



 




ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BLA TO WT
     BLA makes each of the following representations, warranties, and agreements
to WT:
     Section 4.1 Organization. BLA is duly organized, validly existing, and in
good standing under Delaware law, and is duly qualified to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties requires that qualification.
     Section 4.2 Authority. BLA has all requisite power and authority to (a) own
its assets and conduct its business as presently carried on and as contemplated
to be carried on after Closing and (b) execute, deliver, and perform this
Agreement and each other Transaction Document to which it is to be a party. This
Agreement and each other Transaction Document to be executed, delivered, and
performed by BLA in connection with the Transactions have been duly and validly
approved by all necessary action of BLA. This Agreement and each other
Transaction Document to which BLA is a party represents or, when executed, will
represent, the valid and legally binding obligation of BLA, enforceable against
it in accordance with its terms, except as may be limited by (1) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer, or similar laws now or hereafter relating to creditors’ rights
generally or (2) general principles of equity, whether asserted in a proceeding
in equity or at law.
     Section 4.3 Governmental Filings; Non-Contravention. Except as set forth on
Schedule 4.3, no notices, reports, applications, or other filings are required
to be made by BLA with, nor are any Governmental Approvals required to be
obtained by BLA from, any Governmental Authority in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation by BLA of the Transactions. Except as set forth on
Schedule 4.3, the execution, delivery, and performance of this Agreement and
each other Transaction Document to be executed, delivered, and performed by BLA
in connection with the Transactions do not and will not: (a) violate the
organizational documents of BLA; (b) violate, conflict with, or result in a
default under any contract or obligation to which BLA is a party or by which any
of BLA’s assets are bound; (c) violate or result in a violation of, or
constitute a default under any law, regulation, or rule, or any order of or
restriction imposed by any court or other Governmental Authority on, BLA or any
of BLA’s properties; (d) require BLA to obtain any approval, consent, or waiver
of, or make any filing with, any Person that has not been obtained or made,
except as contemplated by Section 10.3, which approvals, consents, waivers, or
filings, as applicable, shall have been received prior to Closing or at any
earlier time required hereunder or under Applicable Laws; or (e) result in the
creation or imposition of any Lien on any of the assets of BLA.
     Section 4.4 Capitalization.
          (a) The LLC Interests constitute all of the issued and outstanding
equity interests of BLA. Schedule 4.4(a) lists by name and address each holder
of LLC Interests and its capital account balance as of March 31, 2007. Except as
set forth in Schedule 4.4(a), there are no (1) outstanding limited liability
company interests or other securities of BLA, (2) outstanding options, warrants,
puts, calls, commitments, agreements, contracts, or preemptive or other rights
to purchase, issue, or otherwise acquire any LLC Interests or other securities
of BLA, or (3) obligations or securities convertible into or exchangeable for
LLC Interests or other securities of BLA. None of the LLC Interests is subject
to any Adverse Claims.

11



--------------------------------------------------------------------------------



 




          (b) There are no existing rights, agreements, or commitments
obligating or that might obligate BLA to issue, transfer, sell, or redeem any
securities.
     Section 4.5 Subsidiaries and Other Relationships. Except as set forth on
Schedule 4.5, BLA: (a) does not own, directly or indirectly, any capital stock
of or other equity or proprietary interest in any Subsidiary or any other
corporation, any such interest in any association, trust, partnership, limited
liability company, joint venture, or similar entity or in any other entity or
enterprise; (b) is not an Affiliate of any other entity (other than as manager
of the Funds); and (c) is not a party to any joint venture, profit-sharing, or
similar agreement regarding the profitability or financial results of BLA or the
division of revenues or profits of BLA. No security of BLA is subject to any
Lien. BLA does not have any off-balance sheet financial obligation, guaranty, or
promissory note to any Person. BLA has delivered to WT true and complete copies
of the organizational documents of BLA, as amended to date.
     Section 4.6 Business. Since its inception, BLA has been engaged solely in
the business of providing investment management, bookkeeping, budgeting, tax
preparation, tax planning, bill paying, and other services to its clients. BLA
is in material compliance with all federal and state laws. BLA has all Licenses
necessary to own its properties and conduct its business as it is presently
conducted. BLA does not serve as trustee for any Person.
     Section 4.7 Assets. BLA has good and marketable title to all of its assets.
No asset of BLA is subject to any Lien in favor of any Person, other than
Permitted Liens and Liens contemplated by the Line of Credit that will be
terminated at Closing. BLA does not own any real property. No personal property
owned by BLA is or, to the Knowledge of BLA will be, subject to any Lien except
for Permitted Liens. Schedule 4.7 hereto lists:
          (a) All leases for real property by BLA, together with the location of
that property, monthly lease payments, and lease termination dates, true and
complete copies of which have been provided to WT;
          (b) All personal property leases under which BLA is obligated to make
annual lease payments to any Person in excess of $10,000, true and complete
copies of which have been provided to WT; and
          (c) All personal property owned by BLA, together with the book value
thereof that is reflected on BLA’s books.
          All leases for real or personal property are valid and effective in
accordance with their terms, and there is no existing breach or event under any
lease that, with the giving of notice, the lapse of time, or both would become a
breach, on the part of BLA or, to the Knowledge of BLA, on the part of any other
party thereto; provided, however, that the lease for BLA’s Los Angeles office
will be terminated prior to Closing.
     Section 4.8 Clients and Services.
          (a) Schedule 4.8(a) lists, as of December 31, 2006, the names of all
Clients of BLA (other than Clients of BLA’s Los Angeles office), indicating the
date when each first became a client and which have executed agreements with BLA
and the AUM and fee schedule with respect to that Client. True and complete
copies of each agreement listed in Schedule 4.8(a) have been made available to
WT.
          (b) Except as set forth in Schedule 4.8(b), neither BLA nor any
employee of

12



--------------------------------------------------------------------------------



 




BLA has paid, nor will BLA or any employee of BLA pay, any Person, directly or
indirectly, for soliciting business of any kind for BLA. All such solicitation
arrangements comply with Rule 206(4)-3 under the Advisers Act.
     Section 4.9 Receivables. All accounts receivable set forth on the books and
records of BLA are (a) accurately reflected in BLA’s books and records,
(b) valid receivables owned by BLA, free and clear of any Lien, (c) not more
than 90 days past due, and (d) to the Knowledge of BLA, not subject to setoffs
or counterclaims.
     Section 4.10 Contracts. All contracts to which BLA is a party or by which
it is bound are enforceable against it and, to the Knowledge of BLA, the other
parties thereto in accordance with their respective terms. There is not under
any such contract an existing breach or event that, with the giving of notice,
the lapse of time, or both, would become a breach or event, on the part of BLA
or, to the Knowledge of BLA, on the part of any other party thereto.
Schedule 4.10 lists all contracts to which BLA is a party or by which it is
bound, together with a list of any contract to which BLA is a party or by which
it is bound under which the consent or approval of the other party(ies) to that
contract is required for the consummation of the Transactions. True and complete
copies of all contracts listed in Schedule 4.10 have been made available to WT.
     Section 4.11 Employment Arrangements. Except as set forth in Schedule 4.11
hereto, BLA does not have any obligation, contingent or otherwise, under (a) any
written or oral employment, collective bargaining, or other labor agreement,
(b) any written or oral agreement containing severance or termination pay
arrangements, (c) any written or oral deferred compensation agreement, retainer,
or consulting arrangement (except any BLA Employee Plan listed on
Schedule 4.21(d) hereto), (d) any pension or retirement plan, bonus, or
profit-sharing plan, or stock option or stock purchase plan (except any BLA
Employee Plan listed on Schedule 4.21(d) hereto), or (e) any other written or
oral employee contract or non-terminable employment arrangement (each, an
“Employment Arrangement”). BLA is not in material default with respect to any
term or condition of any Employment Arrangement.
     Section 4.12 Financial Statements.
          (a) BLA has delivered to WT audited consolidated balance sheets,
income statements, and statements of cash flows of BLA as of December 31, 2006
(collectively, the “Financial Statements”), as set forth in Schedule 4.12(a)
hereto.
          (b) The Financial Statements, subject to the qualifications and
exceptions noted thereon or in the notes thereto: (1) have been prepared on an
accrual basis in accordance with GAAP and (2) fairly present the financial
condition, assets, and liabilities and results of operations of BLA, as of the
dates thereof or for the periods then ended.
          (c) Except as set forth in Schedule 4.12(c), BLA does not have any
debt, obligation, or liability, absolute, fixed, contingent, or otherwise, of
any nature whatsoever, whether due or to become due, including any unasserted
claim, whether incurred directly or by any predecessor thereto, and whether
arising out of any act, omission, transaction, circumstance, sale of goods or
services, state of facts, or other condition, except: (1) those reflected or
reserved against on the Financial Statements in the amounts shown therein; and
(2) those incurred in the ordinary course of business since the date of the
Financial Statements. No amount is outstanding on the date hereof under the Line
of Credit.

13



--------------------------------------------------------------------------------



 




     Section 4.13 Material Adverse Change. Since December 31, 2006, no event or
condition, individually or in the aggregate, has had a Material Adverse Effect
on BLA and, to the Knowledge of BLA, there is no impending event or condition
that would have a Material Adverse Effect on BLA.
     Section 4.14 Ordinary Course of Business. Except as set forth on
Schedule 4.14, since the date of the Financial Statements, BLA has operated its
business in the normal, usual, and customary manner in the ordinary and regular
course of business, consistent with prior practice.
     Section 4.15 Litigation and Compliance with Laws.
          (a) There are no orders, writs, injunctions, decrees, or unsatisfied
judgments, and no actions, suits, claims, or proceedings or investigations
pending or, to the Knowledge of either Seller or BLA, threatened against BLA or
any of its past or current business activities.
          (b) (1) BLA is currently and, during the past five years has been,
operating in material compliance with all laws, rules, regulations, and orders
material to its business, and:
                    (A) None of BLA nor, to the Knowledge of BLA, any Person
“associated” (as that term is defined under the Advisers Act) with BLA has,
within five years prior to the date hereof, been convicted of any crime or is or
has been subject to any disqualification in each case that would be the basis
for denial, suspension, or revocation of registration of an investment adviser
under Section 203(e) or 206(4) of the Advisers Act or Rule 206(4)-4(b)
thereunder or for disqualification as an investment adviser for any investment
company pursuant to Section 9 of the Investment Company Act of 1940, as amended;
                    (B) None of BLA nor, to the Knowledge of BLA, any Affiliate
of BLA (1) is subject to a “statutory disqualification” as defined in
Section 3(a)(39) of the Exchange Act or is subject to a disqualification that
would be a basis for censure, limitations on the activities, functions or
operations of, or suspension or revocation of registration as a broker-dealer,
municipal securities dealer, government securities broker, or government
securities dealer under Section 15, Section 15B, or Section 15C of the Exchange
Act, or (2) is subject to a disqualification that would be the basis for
censure, denial, suspension, or revocation of a certificate as an investment
adviser under Section 203(e) of the Advisers Act, and, to the Knowledge of BLA,
there is no reasonable basis for, or proceeding or investigation, whether formal
or informal or whether preliminary or otherwise, that is reasonably likely to
result in, any such censure, denial, limitations, suspension, or revocation; and
                    (C) Other than the stock of BLA Holdings Corp., all of which
is owned by BLA, and the limited liability company interests of BDG & Co., all
of which are owned by BLA and BLA Holdings Corp., all securities of which any of
BLA, BLA Holdings Corp., or BDG & Co. is the record owner are held by that
entity solely as a nominee for Clients.
               (2) Without limiting the generality of the foregoing, information
filed with the SEC with respect to the licensing of BLA and its associated
persons as investment advisers or investment adviser representatives, as the
case may be, has complied in all material respects with applicable rules and
regulations and has not contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances in which
they were made, not

14



--------------------------------------------------------------------------------



 



misleading. Except for its registration with the SEC as an investment adviser
under the Advisers Act, BLA is not required to register or be licensed with any
Governmental Authority.
          (c) BLA is not in default with respect to any judgment, order, writ,
injunction, decree, demand, or assessment issued by any court or any federal,
state, municipal, or other Governmental Authority relating to any aspect of its
business, affairs, properties, or assets.
          (d) BLA is not charged nor, to the Knowledge of BLA, threatened with
or under investigation with respect to any violation of any federal, state,
municipal, or other law or any administrative rule or regulation, domestic or
foreign, applicable to the business, affairs, properties, or assets of that
Person.
     Section 4.16 Environmental Matters.
          (a) BLA is currently and during the preceding five years has operated
its business at the properties identified in Schedule 4.7 (“Leased Real
Property”) in material compliance with all applicable federal, state, and local
statutes, ordinances, regulations, and rules enacted or promulgated to protect
air, water, land, and human health and welfare (including, without limitation,
amendments thereto (collectively, “Environmental Laws”), and in accordance with
the terms of all leases addressing Environmental Laws.
          (b) BLA is not subject to any liability, penalty, or expense
(including legal fees) by virtue of:
          (1) Any violation of any Environmental Law;
          (2) Any activity conducted on or with respect to any property owned or
leased by BLA;
          (3) Any environmental condition existing on or with respect to any
property owned or leased by BLA, in each case whether or not BLA permitted or
participated in that act or omission;
          (4) Any off-site transportation, storage, treatment, or disposal of
any hazardous substance or waste; or
          (5) The presence of polychlorinated biphenyls, asbestos-containing
material, urea formaldehyde insulation, or storage tanks at any Leased Real
Property.
          (c) To the Knowledge of BLA, none of the Leased Real Property is
listed or proposed for listing on the National Priorities List Pursuant to the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, or any state or local list of sites requiring investigation or cleanup.
          (d) BLA has furnished WT copies of all environmental reports, studies,
or audits in its possession conducted on its behalf relating to the Leased Real
Property.
          (e) BLA has not received any communication from a Governmental
Authority requesting information relating to any environmental condition on the
Leased Real Property.

15



--------------------------------------------------------------------------------



 




     Section 4.17 Broker Dealer. BLA is not a “broker” or “dealer” that is
registered or required to be registered with the SEC pursuant to the Exchange
Act, with any self-regulatory organization (including, without limitation, the
NASD) pursuant to its membership and registration rules, or with any state
pursuant to any applicable state securities or insurance law.
     Section 4.18 Insurance Policies. BLA has in full force and effect insurance
that management has reasonably determined is prudent with respect to its
business, properties, and assets (including, without limitation, errors and
omissions liability insurance) as listed in Schedule 4.18 attached hereto. BLA
is not in default under any such policy, and shall use commercially reasonable
efforts to continue those policies in full force and effect through the Closing.
     Section 4.19 Tax and ERISA Matters.
          (a) BLA has (1) paid or caused to be paid all federal, state, county,
local, foreign, and other taxes (including, without limitation, income, excise,
property, withholding, sales, use, and franchise taxes, unemployment insurance,
social security, gross receipts taxes, occupation taxes, and other similar
obligations) and all deficiencies or additions to tax, interest, fines, and
penalties (collectively, “Taxes”) required to be paid by it (other than current
taxes the liability for which is adequately provided for in the Financial
Statements) and (2) in accordance with applicable law, filed all federal, state,
county, local, and foreign tax returns required to be filed by it. All such
returns correctly and accurately set forth the amount of any Taxes relating to
the applicable period. No taxing authority is now asserting or, to the Knowledge
of BLA, threatening to assert against it any deficiency or claim for additional
taxes.
          (b) BLA qualifies (and has since the date of its formation qualified)
to be treated as a partnership for federal income tax purposes, and none of BLA,
either Seller, or any taxing authority has taken a position inconsistent with
that treatment.
          (c) Neither Seller is a “foreign person” within the meaning of Code
Section 1445, and at Closing each Seller shall furnish WT with an affidavit that
satisfies the requirements of Code Section 1445(b)(2) in the form attached
hereto as Exhibit B.
          (d) BLA’s payroll, property, receipts, or other factors used in a
particular state’s apportionment or allocation formula has not resulted in an
apportionment or allocation of business income to any state other than
Massachusetts and California, and BLA does not have nonbusiness income that is
allocated, apportioned, or otherwise sourced under applicable law to any state
other than Massachusetts and California.
          (e) (1) Either (A) BLA does not provide any services (including,
without limitation, services that would cause it to be a “fiduciary” within the
meaning of Section 3(21) of ERISA or Section 4975(e)(3) of the Code) to any
“employee benefit plan” (as defined in Section 3(3) of ERISA) or retirement
account that (i) is or elects to be subject to Title I of ERISA; (ii) is or
elects to be subject to Section 4975 of the Code; (iii) is a person or entity
the assets of which constitute the assets of any plan described in (i) or
(ii) or both by application of Section 3(42) of ERISA and 29 C.F.R. §
2510.3-101; or (iv) is a plan that is subject to any federal, state, or local
law that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (a “Similar Law”) (each such plan described in (i)-(iv) of clause (A) is
referred to as an “ERISA Plan” for purposes of this Section 4.19(e)) or (B) with
respect to each ERISA Plan as to which BLA provides or has provided services,
BLA has not (i) engaged or participated in or caused an

16



--------------------------------------------------------------------------------



 




ERISA Plan to engage or participate in any transaction that it knows or should
know constitutes a transaction prohibited by Section 406 of ERISA, Section 4975
of the Code, or a Similar Law for which no exemption is available, (ii) been
assessed the excise taxes described in Section 4975(a) or (b) of the Code or has
reason to believe that such excise tax may be assessed, (iii) filed or been
asked to assist in a filing under the “Voluntary Fiduciary Correction Program”
described in 71 Fed. Reg. 20,261 (April 19, 2006) or any predecessor to that
program, or (iv) knowingly violated, been found by a court of competent
jurisdiction to have violated, or been accused by any state or federal agency of
violating any fiduciary obligation to an ERISA Plan.
               (2) Each BLA Entity that provides services as a fiduciary to an
ERISA Plan is a “Qualified Professional Asset Manager” (“QPAM”) as defined in
U.S. Department of Labor Prohibited Transaction Exemption (“PTE”) 84-14,
Part V(a), and is not prevented from serving as a QPAM by application of PTE
84-14, Part I(g).
     Section 4.20 Certain Transactions. Except for (a) the existing employment
agreement between BLA and Simmons, (b) participation in the employee benefit
plans set forth in Schedule 4.21(d), and (c) the other matters set forth in
Schedule 4.20, no officer, director, or member of either Seller or BLA is
presently a party to any transaction with BLA (including, without limitation,
any contract, agreement, or other arrangement providing for the furnishing of
services to or by or otherwise requiring payments to or from BLA or any
corporation, partnership, trust, limited liability company, or other entity in
which it has an interest or is an officer, director, stockholder, trustee,
member, or partner). Without limiting the foregoing, BLA does not receive and is
not entitled to any referral or other fee for recommending an investment
adviser, insurer, accountant, broker-dealer, trustee, or other service provider
to any of its clients. BLA does not serve as trustee of any trust or as a
general partner of any partnership. The only Persons for whom BLA serves as
general partner, manager, or managing member or in which it owns an equity
interest are Bingham Legg Advisers Realty Fund I, LLC, Bingham Legg Advisers
Realty Fund II, LLC, Bingham Legg Advisers Venture I (AL) LLC, and/or Bingham
Legg Advisers Venture I (QP) LLC (collectively, the “Funds”). BLA does not own
any equity interest in any Fund.
     Section 4.21 Employee Benefit Plans.
          (a) Each BLA Employee Plan (as that term is defined in Section 4.21(d)
below) has at all times complied in all material respects with all applicable
laws, including the Code and ERISA and, in the case of any BLA Employee Plan
that is a multiple employer welfare arrangement, applicable state insurance and
other laws. Except as set forth below, each BLA Employee Plan that is maintained
as of the Closing Date and that is intended to be qualified under Section 401(a)
of the Code (each, a “BLA Qualified Plan”) is, in its current form, subject to a
determination letter issued by the Internal Revenue Service with respect to its
tax-qualified status, and those qualification requirements of Section 401(a) of
the Code that are, under Internal Revenue Service rules, covered by a basic
determination letter. Schedule 4.21(a) sets forth a list of each amendment to
each BLA Qualified Plan adopted on or after the date of such determination
letter. With respect to any “disqualifying provision,” as defined in Treas. Reg.
Section 1.401(b)-1(b), contained in any such amendment, the remedial amendment
period applicable to such disqualifying provision under Section 401(b) of the
Code has not expired. No event or omission has occurred that could reasonably be
expected to cause any such BLA Qualified Plan not to be so qualified or for any
trust thereunder not to be tax-exempt under Section 501(a) of the Code.

17



--------------------------------------------------------------------------------



 




          (b) BLA does not have, and within the past ten years has not had, an
obligation to contribute to a Multiemployer Plan (as defined in
Section 4001(a)(3) of ERISA), or any other Plan subject to Title IV of ERISA.
BLA has no obligation to provide health care or other non-pension benefits to
any of its former employees, directors, or other service providers (other than
“Continuation Coverage” under the Consolidated Omnibus Reconciliation Act of
1985 required to be provided by Part 6 of Subtitle B of Title I of ERISA
(“COBRA”) or similar state law), nor are any such benefits provided for in any
BLA Employee Plan, nor has BLA terminated any arrangement requiring payment of
any such benefits in the past six years.
          (c) With respect to each BLA Employee Plan, there has been no
transaction prohibited by Section 406 of ERISA or Section 4975 of the Code or
any breach of fiduciary responsibility under Title I of ERISA that could
reasonably be expected to result in any material tax, penalty, or liability of
BLA. There are no material actions, suits, or claims (other than routine claims
for benefits) pending or, to the Knowledge of BLA, threatened with respect to
any BLA Employee Plan.
          (d) The term “Employee Plan” or “Plan” means (1) any “employee benefit
plan” as defined in Section 3(3) of ERISA, (2) any profit-sharing, deferred
compensation, bonus, stock option, stock purchase, restricted stock, equity
compensation, change in control, pension, retainer, consulting, retirement,
severance, welfare, or incentive plan, agreement, or arrangement, (3) any plan,
agreement, or arrangement providing for fringe benefits or perquisites to
employees, officers, directors, or agents, including but not limited to benefits
relating to automobiles, clubs, vacation, child care, parenting, sabbatical,
sick, or other paid or unpaid leave, medical, dental, hospitalization, life
insurance, disability, accident, and other types of insurance, and (4) any
Employment Arrangement. Schedule 4.21(d) hereto is a list of each Employee Plan
that BLA now maintains, contributes to, provides benefits under, or has any
liability with respect to any employee, officer, director, or service provider
of BLA (each, a “BLA Employee Plan”). BLA has delivered to WT, to the extent
applicable, true and complete copies of all plan documents and summary plan
descriptions of the BLA Employee Plans, including amendments thereto, and
complete copies of the most recent Form 5500 filed with respect to that BLA
Employee Plan.
          (e) To the Knowledge of BLA, there is no matter pending with respect
to any BLA Employee Plan before the Internal Revenue Service, the Pension
Benefit Guaranty Corporation, the U.S. Department of Labor, or any other
Governmental Authority.
          (f) Except as would not have a Material Adverse Effect on BLA, BLA has
made full and timely payment of all amounts that are required of it under the
terms of each BLA Employee Plan and any related trust or collective bargaining
agreement or that are otherwise required by law to be paid as a contribution to
each such BLA Employee Plan with respect to all periods through the Closing.
Other than the Bingham McCutchen LLP Money Purchase Pension Plan, no BLA
Employee Plan is subject to Section 412 of the Code or Title IV of ERISA.
          (g) There has been no act or omission by BLA that has given rise to or
may reasonably be expected to give rise to fines, penalties, taxes, or related
charges under Section 4071 of ERISA or Chapter 43 of the Code in any material
amount or the imposition of a lien pursuant to Sections 401(a)(29) or 412(n) of
the Code or pursuant to ERISA.
          (h) Except as disclosed on Schedule 4.21(h), BLA is not required to be
aggregated with any entity under Sections 414(b), (c), (m), or (o) of the Code.

18



--------------------------------------------------------------------------------



 




          (i) Each BLA Employee Plan that, on or after January 1, 2005, is or
has been, by its terms, subject to the requirements of Section 409A of the Code,
has been operated in good faith compliance with the requirements of
Section 409A, if applicable, or in a manner that would cause such BLA Employee
Plan to be exempt from the requirements of Section 409A.
     Section 4.22 Brokerage. None of either Seller or BLA has incurred any
obligation for a brokerage commission or finders’ fee in connection with the
Transactions other than to Berkshire Capital Securities LLC (“Berkshire”). Each
Seller shall, jointly and severally, indemnify WT and its Affiliates for any
liability to any broker other than Berkshire in connection with the
Transactions.
     Section 4.23 Privacy. BLA complies in all material respects with all
applicable U.S. federal and state privacy laws in effect prior to the date of
this Agreement, including, without limitation, Title V of the Gramm-Leach-Bliley
Act, the Fair Credit Reporting Act, and any and all applicable regulations
implementing either act.
     Section 4.24 No Known Regulatory Delays. To the Knowledge of BLA, there is
no reason to believe that BLA will be unable to obtain all Governmental
Approvals from all Governmental Authorities and other Persons necessary to
complete the Transactions promptly and without undue delay, expense, or
restriction.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS TO WT
     Each of the Sellers, severally and not jointly, represents and warrants to
WT, solely with respect to such Seller, as follows:
     Section 5.1 Organization; Authority.
          (a) In the case of Legg, such Seller (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland; (ii) has the corporate power and authority to execute and deliver this
Agreement and each other Transaction Document to be executed and delivered by it
under this Agreement, to perform its obligations under such documents, and to
consummate the Transactions to which it is a party; and (iii) has (or, by the
time of execution and delivery, will have), by requisite corporate action,
approved the execution and delivery of this Agreement and each other Transaction
Document to be executed and delivered by it under this Agreement, the
performance of its obligations under such documents, and the consummation of the
Transactions to which it is a party in accordance with Applicable Law and its
organizational documents.
          (b) In the case of Bingham, such Seller (i) is a limited liability
partnership duly formed, validly existing and in good standing under the laws of
the Commonwealth of Massachusetts; (ii) has the limited liability partnership
power and authority to execute and deliver this Agreement and each other
Transaction Document to be executed and delivered by it under this Agreement, to
perform its obligations under such documents, and to consummate the Transactions
to which it is a party; and (iii) has (or, by the time of execution and
delivery, will have), by requisite limited liability partnership action,
approved the execution and delivery of this Agreement and each other Transaction
Document to be executed and delivered by it under this Agreement, the
performance of its obligations under such documents, and the consummation

19



--------------------------------------------------------------------------------



 




of the Transactions to which it is a party in accordance with Applicable Law and
its organizational documents.
          (c) Such Seller has (or, by the time of execution and delivery, will
have) duly executed and delivered this Agreement and each other Transaction
Document to be executed and delivered by it under this Agreement.
          (d) This Agreement and each other Transaction Document to be executed
and delivered by such Seller under this Agreement constitutes (or, when executed
and delivered, will constitute) the valid and legally binding obligation of such
Seller, enforceable against such Seller in accordance with its terms (subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether enforcement is sought in a proceeding in equity or at
law).
     Section 5.2 Equity Interests. In the case of each Seller, such Seller
(a) owns of record fifty percent (50%) of the LLC Interests free and clear of
all Adverse Claims, and (b) has all requisite power and full legal authority to
sell to WT all of the LLC Interests owned by such Seller free and clear of all
Adverse Claims.
     Section 5.3 No Conflicts. Such Seller’s execution, delivery and performance
of this Agreement, and of each other document to be delivered by it under this
Agreement, and the consummation of the Transactions, will not:
          (a) conflict with, or result in a breach of, a provision of such
Seller’s organizational documents;
          (b) conflict with, or result in a breach of, a provision of a
contract, agreement or undertaking to which such Seller is a party or by which
it or any of its assets or properties is bound;
          (c) give rise to a right of termination, cancellation or acceleration
of an obligation or loss of a benefit affecting, or result in the imposition of
any Liens on, any of such Seller’s assets; or
          (d) subject to the amendment after the Closing of BLA’s Form ADV to
reflect the Transactions, violate Applicable Law.
     Section 5.4 Consents; Governmental Approvals. Except for (a) filing the
amendment after the Closing of BLA’s Form ADV to reflect the Transactions,
(b) the consent of Clients, and (c) such Seller’s receipt of a written release
from all of its obligations under such Seller’s Guarantee, no other consent or
Governmental Approval is required in connection with:
               (i) such Seller executing and delivering this Agreement and each
other Transaction Document to be executed and delivered by such Seller under
this Agreement;
               (ii) such Seller performing such Seller’s obligations under this
Agreement and each other Transaction Document to be executed and delivered by
such Seller under this Agreement; and
               (iii) the consummation by such Seller of the Transactions to
which it is a party.
     Section 5.5 Brokers. Such Seller has not incurred and will not incur any
liability for a fee or commission to a broker, finder, investment banker or
other intermediary in connection

20



--------------------------------------------------------------------------------



 



with the Transactions.
     Section 5.6 NO ADDITIONAL REPRESENTATIONS. SUCH SELLER IS NOT MAKING ANY
REPRESENTATION OR WARRANTY, JOINT OR SEVERAL, EXPRESS OR IMPLIED, OF ANY NATURE
WHATSOEVER WITH RESPECT TO ITSELF (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT), OR WITH RESPECT TO ANY OTHER SELLER OR
BLA (INCLUDING AS TO ANY OF THE ASSETS, PROPERTIES OR RIGHTS OF BLA) EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF WT AND WTC TO SELLERS
     WT and WTC, jointly and severally, make each of the following
representations, warranties, and agreements to Sellers:
     Section 6.1 Organization. WT is a savings bank duly organized, validly
existing, and in good standing under federal law. WTC is a Delaware corporation
duly organized, validly existing, and in good standing under Delaware law.
     Section 6.2 Authority. WT and WTC have all requisite power and authority to
(a) own their assets and conduct their business and (b) execute, deliver, and
perform this Agreement and the other Transaction Documents to be executed,
delivered, and performed by them in connection with this Agreement and the
Transactions. This Agreement and each other Transaction Document to be executed,
delivered, and performed by WT or WTC in connection with the Transactions have
been duly and validly approved by all necessary corporate action. This Agreement
and each other Transaction Document to which WT or WTC is a party represents, or
when executed will represent, valid and legally binding obligation of that
Person, enforceable against it in accordance with its terms, except as may be
limited by (1) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer, or similar laws now or hereafter in effect
affecting creditors’ rights generally or (2) general principles of equity,
whether asserted in a proceeding in equity or at law.
     Section 6.3 Governmental Filings; Non-Contravention. Other than the filings
and/or notices set forth in Schedule 6.3 (including those required to be made
with the Federal Reserve Bank of Philadelphia, the Federal Deposit Insurance
Corporation, and the Office of Thrift Supervision), no notices, reports,
applications, or other filings are required to be made by WT with, nor are any
Governmental Approvals required to be obtained by it from, any Governmental
Authority in connection with the execution and delivery of this Agreement and
the other Transaction Documents, and the consummation by WT of the Transactions.
Subject to the making or obtaining of all filings, notices, applications,
Licenses, consents, registrations, approvals, permits, or authorizations with,
or of any relevant Governmental Authority with respect to the Transactions and
the other Transaction Documents as set forth in Schedule 6.3, the execution,
delivery, and performance of this Agreement and each other Transaction Document
to be executed, delivered, and performed by WT or WTC in connection with the
Transactions do not and will not: (a) violate any provision of WT’s or WTC’s
charter or bylaws; (b) violate, conflict with, or result in a default under any
contract or obligation to which WT or WTC is a party or by which that Person’s
assets are bound; (c) violate or result in a violation of, or constitute a
default under, any law, regulation, or rule, or any order of or restriction
imposed by

21



--------------------------------------------------------------------------------



 



any court or other Governmental Authority on WT or WTC or any of their
properties; and (d) except with respect to a notice to be filed with the Office
of Thrift Supervision and a post-Effective Time notice to be filed or caused to
be filed by WT with the Federal Reserve Bank of Philadelphia, require WT or WTC
to obtain any approval, consent, or waiver of, or make any filing with, any
Governmental Authority that has not been obtained or made, except for approvals,
consents, waivers, or filings, as applicable, that are set forth in Schedule 5.3
and that will have been received prior to Closing or at any earlier time
required hereunder or under applicable laws, rules, and regulations.
     Section 6.4 Litigation and Compliance with Laws.
          (a) Except as set forth on Schedule 6.4, there are no orders, writs,
injunctions, decrees, or unsatisfied judgments, and no actions, claims, suits,
proceedings, or investigations pending or, to WT’s or WTC’s Knowledge,
threatened against WT or WTC that, if adversely determined, might call into
question the validity or hinder or delay the enforceability or performance of
this Agreement or any other Transaction Document or have a Material Adverse
Effect on WT or WTC or their respective assets or properties, taken as a whole.
Except as set forth on Schedule 6.4, WT is and, during the past five years has
been, operating in material compliance with all laws and governmental rules and
regulations, domestic or foreign (including, without limitation, all federal and
state securities laws), applicable to the business, affairs, properties, and
assets of WT. Except as set forth in Schedule 6.4, WT is not in default with
respect to any judgment, order, writ, injunction, decree, demand, or assessment
issued by any court or any federal, state, municipal, or other governmental
agency, board, commission, bureau, instrumentality, or department, domestic or
foreign, relating to any aspect of its business, affairs, properties, or assets.
Except as set forth in Schedule 6.4, WT has not been charged or, to WT’s or
WTC’s Knowledge, threatened with or is under investigation with respect to any
violation of any federal, state, municipal, or other law or any administrative
rule or regulation, domestic or foreign, affecting WT or the Transactions.
          (b) To WT’s or WTC’s Knowledge, neither WT nor any Person “associated”
(as that term is defined under the Advisers Act) with WT has, within five years
prior to the date hereof, been convicted of any crime or is or has been subject
to any disqualification in each case that would be the basis for denial,
suspension, or revocation of registration of an investment adviser under Section
203(e) or 206(4) of the Advisers Act or Rule 206(4)-4(b) thereunder or for
disqualification as an investment adviser for any investment company pursuant to
Section 9 of the Investment Company Act of 1940, as amended.
     Section 6.5 Investment Representations.
          (a) WT will acquire the LLC Interests under the terms of this
Agreement for its own account for investment and not with a view to or for sale
in connection with any distribution thereof or with any present intention of
selling or distributing all or any part thereof. WT acknowledges that the LLC
Interests have not been registered under the Securities Act or the securities
laws of any state or other jurisdiction, and cannot be disposed of unless
registered under the Securities Act and any applicable state laws or an
exemption from that registration is available.
          (b) WT is sufficiently knowledgeable and experienced in making
investments of this type as to be able to evaluate the risks and merits of its
investment in the LLC Interests, and is able to bear the economic risk of its
investment in BLA. WT acknowledges that the LLC

22



--------------------------------------------------------------------------------



 




Interests are illiquid, that no market for the LLC Interests exists, and that
none is contemplated to be created.
          (c) WT is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.
     Section 6.6 No Known Regulatory Delays. WT has no Knowledge or reason to
believe that it will be unable to obtain all Licenses, consents, and permits
from all Governmental Authorities and other Persons necessary to complete the
Transactions promptly and without undue delay, expense, or restriction.
     Section 6.7 Brokerage. Neither WT nor WTC has incurred any obligation for a
brokerage commission or finders’ fee in connection with the Transactions.
ARTICLE 7
COVENANTS OF SELLERS AND BLA
     Section 7.1 Client Consent.
          (a) Within ten (10) Business Days following the date of this
Agreement, BLA shall:
               (1) send a notice substantially in the form of Exhibit C-1 to all
trust Clients;
               (2) send a notice substantially in the form of Exhibit C-2 to all
Clients other than Funds and trust Clients;
               (3) send a notice substantially in the form of Exhibit C-3 to the
manager of each Fund; and
               (4) cause each Fund to send a notice substantially in the form of
Exhibit C-4 to each of the record owners of equity interests in such Fund.
          (b) Between 30 and 35 days after delivery of the notice described in
Section 7.1(a), BLA shall send to each client who has not returned the notice in
substantially the forms of Exhibits C-1, C-2, C-3, and C-4, respectively,
countersigned indicating approval of the Transactions, a second notice, in
substantially the forms of Exhibits D-1, D-2, D-3, and D-4, respectively.
     Section 7.2 Conduct of Business. Until Closing, except as specifically
contemplated by this Agreement, without WT’s prior written consent:
          (a) Except as set forth on Schedule 7.2, the business of BLA shall be
conducted only in the ordinary course, in a manner consistent with past
practices, and in compliance with all applicable laws, rules, and regulations;
          (b) None of either Seller or BLA shall in any capacity make or assist
in making any change in the organizational documents of BLA;

23



--------------------------------------------------------------------------------



 




          (c) BLA shall not acquire any asset, make any capital expenditure, or
sell, lease, assign, or dispose of any asset or Client account other than (1) in
the ordinary course of business and (2) in an amount not to exceed $25,000;
          (d) None of either Seller or BLA shall permit any Person to mortgage,
pledge, subject to, or permit to exist any Lien on any property or asset of BLA
other than Permitted Liens (and BLA shall not, nor shall either Seller permit
BLA to, mortgage, pledge, subject to, or permit to exist any Lien on, any
properties, assets, or contracts that are to be acquired pursuant to the
Transaction Documents other than Permitted Liens);
          (e) BLA shall not issue any (1) limited liability company interests or
other securities, (2) options, warrants, puts, calls, commitments, agreements,
contracts, or preemptive or other rights to purchase, issue, or otherwise
acquire any limited liability company interests or other securities of BLA, or
(3) obligations or securities convertible into or exchangeable for limited
liability company interests or other securities of BLA; and
          (f) BLA shall not: (1) enter into any employment agreement or other
employment arrangement; or (2) amend or modify any existing employment agreement
or arrangement, except with respect to this Section 7.2(f)(2) to the extent that
additional amounts payable annually under such amendments or modifications do
not exceed $50,000 in the aggregate.
          Notwithstanding the foregoing or any provision to the contrary herein,
BLA may make cash distributions to the Sellers as long as the Tangible Book
Value equals or exceeds [*] at Closing.
     Section 7.3 Preservation of Business and Assets.
          (a) Until Closing, except as contemplated hereby, BLA shall use its
reasonable best efforts to: (1) preserve the current business of BLA;
(2) maintain the present Clients of BLA (other than those of the Los Angeles
office), in each case on terms substantially equivalent to the terms of the
existing agreements between those Clients and BLA in effect on the date hereof;
and (3) preserve the goodwill of BLA.
          (b) BLA shall not change the fundamental nature or characteristics of
its business from the business conducted as of the date hereof, other than in
connection with the closing of the Los Angeles office.
     Section 7.4 Standstill. The relative interests of the Sellers in BLA as of
the date hereof may not be altered without WT’s prior written consent.
     Section 7.5 Non-Competition.
          (a) For a period of five years after Closing (the “Restricted
Period”), none of Bingham nor any of its Subsidiaries shall (1) establish a new
business engaged in providing asset management services that competes with the
business of BLA as it is conducted on the Closing Date; (2) induce or attempt to
induce any employee of any BLA Entity employed by BLA at or within 90 days prior
to Closing (other than employees of BLA’s Los Angeles office) to leave his or
her employment with that BLA Entity; (3) employ or attempt to employ, or assist
anyone in employing any employee of that BLA Entity employed by BLA at or within
90 days prior to

*   Confidential Treatment Requested by Wilmington Trust Corporation

24



--------------------------------------------------------------------------------



 




Closing (other than employees of BLA’s Los Angeles office) in connection with
the provision of investment advisory or wealth management-related services; or
(4) solicit or accept business from any Client of any BLA Entity for the type of
investment advisory or wealth management-related services provided by BLA prior
to Closing; provided, however, that nothing herein shall restrict or limit
Bingham or any of Bingham’s partners or employees from providing legal services,
serving as trustee, executor, or in any other fiduciary capacity, or exercising
his or her fiduciary responsibilities.
          (b) During the Restricted Period, Legg shall not (1) induce or attempt
to induce any key employee of any BLA Entity employed by BLA at or within
90 days prior to Closing (other than employees of BLA’s Los Angeles office) to
leave his or her employment with that BLA Entity; (2) employ or attempt to
employ, or assist anyone in employing, any key employee of any BLA Entity
employed by BLA at or within 90 days prior to Closing (other than employees of
BLA’s Los Angeles office); (3) open an office in Boston, Massachusetts that
offers investment advisory or wealth management-related services; or (4) share
any Confidential Information with any of its Subsidiaries or Affiliates. In
addition, during the Restricted Period, no officer or director of Legg shall
instruct any Affiliate of Legg to do or assist any such Affiliate in doing any
of the actions prohibited by clauses (1) through (4) above. Nothing in this
Section 7.5(b) shall restrict the activities of any Subsidiary or other
Affiliate of Legg.
          (c) Each Seller acknowledges that the restrictions set forth in this
Section 7.5, including the Restricted Period, are made in connection with the
sale of substantially all of the limited liability company interests in BLA,
including the goodwill of BLA’s business.
     Section 7.6 Specific Performance. Each Seller acknowledges that it is fair
and reasonable that it makes the covenants set forth in Section 7.5, and has
done so with the benefit of the advice of counsel. In addition, each Seller
acknowledges that any breach or attempted breach by it of the provisions of
Section 7.5 will cause irreparable harm to the BLA Entities and their respective
Affiliates, for which monetary damages will not be an adequate remedy.
Accordingly, WT and its Affiliates and each BLA Entity shall be entitled to
apply for and obtain injunctive relief (temporary, preliminary, and permanent)
to restrain the breach or threatened breach of, or otherwise to specifically
enforce, any provision of Section 7.5, without the requirement to post a bond or
provide other security. Nothing herein shall be construed as a limitation or
waiver of any other right or remedy that may be available to WT and its
Affiliates or any BLA Entity for that breach or threatened breach. For emergency
relief (including temporary and preliminary injunctive relief), an application
may be made in any court of competent jurisdiction. Each Seller further agrees
that the subject matter and duration of the restrictions covered herein are
reasonable in light of the facts as they exist today. If any restriction
contained in Section 7.5 is deemed unreasonable by a court, it shall, to the
extent permitted by applicable law, be reduced to the maximum restriction that
is enforceable under that law.
     Section 7.7 Transaction Modifications. Effective upon the Closing, BLA
shall cause the operating agreement of each Fund to be amended with the prior
consent of at least a majority-in-interest of the members of the Fund,
substantially in the form of Exhibit E (as applicable), to (a) provide a
majority of investors in each such Fund the authority to elect a majority of
independent directors for the Fund and permit a majority of its investors to
remove BLA (or its replacement as successor manager) as manager, and (b) provide
the authority to appoint WT as subadviser to such Fund.

25



--------------------------------------------------------------------------------



 



ARTICLE 8
COVENANTS OF WT
     Section 8.1 Business Arrangements. Following Closing, BLA’s employees shall
be entitled to participate in the then existing employee benefit plans and
policies of WTC (other than WTC bonus or incentive plans) provided, however,
that (a) those employees are otherwise eligible to participate in those plans
and policies in accordance with their terms and (b) nothing herein shall entitle
such an employee to participate in a plan where participation is not based
solely on eligibility criteria set forth in the plan. With respect to (x) the
WTC employee benefit plans and policies other than defined benefit plans, years
of service with BLA shall be deemed to be years of service with WTC for all
purposes, including eligibility, vesting, and benefit accrual, and (y) defined
benefit plans of WTC, years of service with BLA shall be deemed to be years of
service with WTC for eligibility and vesting, but for purposes of benefit
accruals BLA’s employees shall be credited with years of service from
commencement of their employment with WT.
     Section 8.2 Staff Retention Pool. Following the Closing, staff of BLA
designated jointly by WT and Simmons shall be entitled to share in a staff
retention pool. One-half of the retention pool shall be payable to those staff
members on March 31, 2008, and the other half shall be payable on March 31,
2009, provided that:
          (a) Only those staff members who are employed by BLA (or are within
the Boston Revenue Center) on those respective dates shall be entitled to
payment of their share of the staff retention pool; and
          (b) In the case of the retention payments payable on March 31, 2008,
the maximum payments shall be made only if BLA’s Revenue Run Rate at
December 31, 2007 equals at least [*] of Consenting Client Revenue, and in the
case of the retention payments payable on March 31, 2009, the maximum payments
shall be made only if BLA’s Revenue Run Rate at December 31, 2008 equals at
least [*] of Consenting Client Revenue. If BLA’s Revenue Run Rate is equal to or
more than [*] but less than [*] of Consenting Client Revenue at December 31,
2007 or equal to or more than [*] but less than [*] of Consenting Client Revenue
at December 31, 2008, as the case may be, linear interpolation shall be used to
determine the appropriate retention payments. If BLA’s Revenue Run Rate at
either December 31, 2007, or December 31, 2008, is less than [*] of Consenting
Client Revenue, no staff retention payment shall be made. The amount of the
retention pool will be targeted at [*] of the base salaries of the staff jointly
identified by WT and Simmons.
     Section 8.3 Name. Promptly after Closing, except in connection with
notifying BLA’s Clients of the transfer of BLA’s ownership from Bingham and Legg
to WT and in public disclosures WTC makes disclosing that change of ownership,
neither WTC nor BLA shall use the name “Bingham” or “Legg Mason” or any
derivative of the foregoing.
     Section 8.4 Cafeteria Plan. As of the Closing Date, WT shall maintain a
cafeteria plan pursuant to Section 125 of the Code that offers health and
dependent care flexible spending accounts through pre-tax salary reductions (the
“WT Flex Plan”). As of the Closing Date, WT shall assume from Bingham all of
Bingham’s obligations with respect to the medical care and dependent care
flexible spending accounts (the “Transferred Flexible Spending Accounts”) of
employees of BLA on the Closing Date who continue as employees of BLA
immediately following the Closing Date (“BLA Employees”) under the Bingham
McCutchen LLP Flexible

*   Confidential Treatment Requested by Wilmington Trust Corporation

26



--------------------------------------------------------------------------------



 



Spending Account Plan (the “Bingham Flex Plan”), including Bingham’s obligation
to reimburse eligible expenses incurred by participants in the Bingham Flex Plan
but not paid prior to the Closing Date, whether or not claims for reimbursement
of such expenses have been submitted to Bingham prior to the Closing Date. WT
shall cover all BLA Employees who have elected to participate in the medical
care and/or dependent care flexible spending account features of the Bingham
Flex Plan under the WT Flex Plan immediately after the Closing Date. WT shall
cause the WT Flex Plan to provide that all coverage elections of such BLA
Employees with respect to the Transferred Flexible Spending Accounts shall be
carried over to the WT Flex Plan and shall remain in effect immediately after
the Closing Date, and that the WT Flex Plan will reimburse such BLA Employees
for eligible medical and dependent care expenses incurred by such BLA Employees
at any time during the Bingham Flex Plan year (including claims incurred before
the Closing Date) up to the amount of such BLA Employee’s elections and reduced
by amounts previously reimbursed by Bingham, except to the extent otherwise
permitted by applicable law. As soon as reasonably practicable after the Closing
Date, Bingham shall determine the Aggregate Balance (as defined below) of the
Transferred Flexible Spending Accounts and notify WT of the amount of the
Aggregate Balance in writing. For purposes of this Section 8.4, the term
“Aggregate Balance” means, as of the Closing Date, the aggregate amount of
contributions that have been made to the Transferred Flexible Spending Accounts
by BLA Employees for the plan year in which the Closing Date occurs minus the
aggregate amount of reimbursements that have been made from the Transferred
Flexible Spending Accounts to BLA Employees for the plan year in which the
Closing Date occurs. If the Aggregate Balance is a negative amount, WT shall pay
that negative amount to Bingham as soon as practicable following WT’s receipt of
the written notice thereof. If the Aggregate Balance is a positive amount,
Bingham shall pay such positive amount to WT as soon as practicable following
Bingham’s delivery to WT of the written notice thereof.
     Section 8.5 Certain Accounts Receivable. Promptly after BLA’s receipt (or
the receipt by any Person to which the business of BLA is transferred) after the
Closing Date, BLA (or any Person to which the business of BLA is transferred)
shall remit to each Seller, as additional Purchase Price, its Pro Rata Share of
payments relating to accounts receivable on BLA’s books at Closing up to the
amount by which the Tangible Book Value at Closing exceeds [*]. BLA (or any
Person to which the business of BLA is transferred) shall use commercially
reasonable efforts to collect such accounts receivable, consistent with its past
practices.
     Section 8.6 COBRA. Bingham shall retain all liability (and none of WT, WTC,
nor BLA shall have any liability) under Section 4980B of the Code and COBRA with
respect to any employee or former employee of BLA, or any spouse or dependent
child of any such employee or former employee, with respect to whom a qualifying
event (within the meaning of COBRA) occurs or occurred on or before the Closing
Date. Bingham shall, on and after the Closing Date, cause a group health plan
maintained by Bingham to provide all coverage and benefits required under COBRA
with respect to such individuals, and shall provide WT a certificate to that
effect at Closing.

*   Confidential Treatment Requested by Wilmington Trust Corporation

27



--------------------------------------------------------------------------------



 



ARTICLE 9
COVENANTS OF THE PARTIES
     Section 9.1 Regulatory Authorizations.
          (a) WT shall, at its sole expense, timely and promptly make all
filings required to be made by it with any Governmental Authority with respect
to the consummation of the Transactions (including, without limitation, filings
with the Federal Reserve Bank of Philadelphia and the Office of Thrift
Supervision). WT shall furnish to BLA and the Sellers such information and
assistance they may reasonably request in connection with the preparation by
them of necessary filings or submissions to any Governmental Authority. WT shall
promptly supply BLA with copies of all non-confidential correspondence, filings,
or communications (or memoranda summarizing the substance thereof) between WT or
its counsel and any Governmental Authority with respect to this Agreement and
the Transactions.
          (b) Sellers and BLA shall cause BLA, at BLA’s or the Sellers’ sole
expense, to timely and promptly make all filings required to be made by Sellers
or BLA or its associated persons with any Governmental Authority with respect to
the consummation of the Transactions. Each of Seller and BLA shall furnish to WT
such information and assistance as WT may reasonably request in connection with
its preparation of necessary filings or submissions to any Governmental
Authority. BLA shall promptly supply WT with copies of all non-confidential
correspondence, filings, or communications (or memoranda summarizing the
substance thereof) between either Seller, BLA, or its counsel and any
Governmental Authority with respect to this Agreement and the Transactions.
     Section 9.2 Confidentiality.
          (a) Each Party (each, a “Receiving Party”) shall, on behalf of itself
and its Affiliates, directors, officers, employees, agents and other
representatives, keep confidential any and all information and data of a
proprietary or confidential nature with respect to any other party (a
“Disclosing Party”) in the Receiving Party’s possession or that it receives as a
result of any investigation made in connection with this Agreement, other than
information that is or becomes generally available to the public other than as a
result of disclosure by the Receiving Party in violation of this Agreement.
Notwithstanding the preceding sentence, each Party shall be free to disclose any
such information or data (1) to the extent required by Applicable Law and
(2) during the course of or in connection with any litigation or other
proceeding based upon or in connection with the subject matter of this
Agreement; provided that, prior to disclosing any such information in connection
with (1) or (2) above, the Receiving Party shall, to the extent permitted by
law, (x) give the other Parties prompt written notice of this proposed
disclosure so that any of them can seek a protective order; and (y) if there is
no such protective order, the Disclosing Party may disclose the information
that, on its counsel’s advice, it is required to disclose, after giving the
other Parties written notice specifying this information as far in advance of
disclosure as practicable and using reasonable efforts to obtain assurances that
the information disclosed will be treated confidentially.
          (b) If this Agreement terminates, each Party will (and will cause its
Affiliates, directors, officers, employees, agents and other representatives to)
promptly return to each other Party, and not retain copies of, that other
Party’s written proprietary information supplied in connection with this
Agreement.

28



--------------------------------------------------------------------------------



 



     Section 9.3 Expenses Incident to this Agreement. Each Party shall pay its
own expenses incident to the negotiation and consummation of the Transactions
and the other Transaction Documents and the preparation and carrying out of this
Agreement and the Transactions.
     Section 9.4 Access; Information. Each Seller and BLA hereby agree that,
upon reasonable notice and subject to all applicable federal and state privacy
laws in effect prior to the date of this Agreement, including, without
limitation, Title V of the Gramm-Leach-Bliley Act, the Fair Credit Reporting
Act, and any and all applicable regulations implementing either act, BLA shall
afford WT and its officers, employees, and representatives access during normal
business hours throughout the period prior to Closing to the books, records,
properties, personnel, and such other information of BLA as WT may reasonably
request.
     Section 9.5 Press Releases. Before the Closing, the Parties shall not (and
shall ensure that their Affiliates, directors, officers, employees, agents and
other representatives do not) issue a press release or any other public written
statement or disseminate any public communication through any form of media
(including radio, television or electronic media) about this Agreement or the
Transactions except, in the case of WT or WTC, with BLA’s and the Sellers’
consent, which shall not be unreasonably withheld or, in the case of BLA or the
Sellers, with WT’s consent, which shall not be unreasonably withheld (except in
each case as required by Applicable Law).
     Section 9.6 Disclosure Schedules. Notwithstanding anything to the contrary
herein, at any time and from time to time prior to the Closing, BLA may
supplement a schedule delivered to WT under Article 4 hereof (or deliver
additional schedules) for purposes of modifying any representation or warranty
of BLA contained in Article 4 hereof (a “Schedule Update”), and the applicable
representations and warranties shall be automatically deemed amended thereby
without liability to any Seller. However, if the matters disclosed in the
Schedule Update have, or would reasonably be expected to have, a Material
Adverse Effect on BLA, WT shall be entitled to terminate this Agreement in
accordance with the provisions of Section 13.1(f) hereof.
     Section 9.7 Director, Manager, and Officer Insurance. Prior to the Closing,
BLA shall purchase “tail” investment adviser professional liability insurance
(which shall include directors’ and officers’ insurance coverage for BLA’s
current directors and officers) for a term of [*] after Closing. Each Seller
shall pay [*], and WT shall pay [*], of the premium for that insurance; provided
that in no event shall WT’s obligation with respect thereto exceed [*]. WT shall
use its reasonable best efforts to cause such insurance coverage to remain in
effect until the [*] anniversary of the Closing Date (provided that WT shall not
be obligated to pay additional consideration therefor).
ARTICLE 10
CONDITIONS PRECEDENT TO WT’S OBLIGATIONS
     The obligations of WT to consummate the Transactions are subject to the
satisfaction at Closing or, where appropriate, before the Closing Date, of the
following conditions, except to the extent WT waives any such condition in
writing on or before the Closing Date:
     Section 10.1 No Litigation; No Opposition. No judgment, injunction, order,
or decree

*   Confidential Treatment Requested by Wilmington Trust Corporation

29



--------------------------------------------------------------------------------



 



enjoining or prohibiting any of WT, WTC, either Seller, or BLA or other party to
any Transaction Document from consummating the Transactions or by any other
Transaction Document or from engaging in any activity shall have been entered.
No suit, action, claim, proceeding, or investigation shall be pending or
threatened at any time prior to or on the Closing Date before or by any court or
Governmental Authority seeking to materially restrain or prohibit, or seeking
material damages or other significant relief in connection with, the execution
and delivery of this Agreement or any other Transaction Document or the
consummation of the Transactions.
     Section 10.2 Representations, Warranties, and Covenants of Sellers and BLA.
          (a) Representations Concerning BLA. The representations and warranties
concerning BLA in Article 4:
               (1) were true and correct as of the date of this Agreement
(except representations and warranties made as of a certain date, which were
true and correct as of such date), except for breaches of such representations
and warranties that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on BLA; and
               (2) are repeated and are true and correct as of the Closing Date
with the same effect as though made on and as of the Closing (except
representations and warranties made as of a certain date, which are so measured
as of such date), except for breaches of such representations and warranties
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect on BLA.
     BLA has delivered to WT a certificate, dated the Closing Date, certifying
the matters in this Section 10.2(a).
          (b) Representations Concerning the Sellers. The representations and
warranties of each Seller in Article 5.
               (1) were true and correct in all material respects as of the date
of this Agreement (except representations and warranties made as of a certain
date, which are true and correct as of such date); and
               (2) are repeated and are true and correct in all material
respects as of the Closing Date with the same effect as though made on and as of
the Closing (except representations and warranties made as of a certain date,
which are true and correct as of such date).
     Each of the Sellers has delivered to WT a certificate, dated the Closing
Date, certifying the matters in this Section 10.2(b).
     Section 10.3 Consents.
     BLA shall have obtained the Consent to the Transactions contemplated by the
Transaction Documents in the manner set forth in Section 7.1 from Clients such
that the Closing Run Rate is at least [*] of the Base Run Rate. Compliance with
this condition shall be measured five Business Days prior to the Closing Date.
Schedule 4.8 lists all non-Los Angeles office Clients and the AUM and fee
schedule with respect to each Client as of

*   Confidential Treatment Requested by Wilmington Trust Corporation

30



--------------------------------------------------------------------------------



 



December 31, 2006.
          (a) “Consent” shall mean (1) with respect to a Client whose contract
by its terms terminates upon the consummation of the Transactions contemplated
by the Transaction Documents, that BLA shall have entered into a new contract on
substantially equivalent terms, which contract is effective after giving effect
to the Closing, (2) with respect to a Client other than a Fund whose contract
requires consent from a party or parties thereto or partners therein for it to
survive the Transactions contemplated by the Transaction Documents, that BLA
shall have obtained all such written consents as may be required, and (3) with
respect to a Client which is a Fund, that BLA shall have obtained the written
consent of a manager or managing member of the Fund and at least a
majority-in-interest of the members of the Fund to the assignment of its
advisory contract arising from the Transactions contemplated by the Transaction
Documents.
     Section 10.4 Board of Managers Approval. BLA’s Board of Managers shall have
approved the Transactions contemplated by the Transaction Documents and, at
Closing, BLA shall deliver to WT a certificate certifying that such Board
approval has been obtained.
     Section 10.5 Other Approvals. All actions and approvals by or in respect
of, or filings with, any Governmental Authority required to be taken, made or
obtained by BLA or the Sellers to permit the consummation of the Transactions so
that BLA shall be able to continue to carry on after the Closing Date the
business conducted by BLA immediately prior to Closing shall have been taken,
made, or obtained. All other material Governmental Approvals or other actions
that may be received or taken by BLA or the Sellers and that are commercially
necessary to consummate the Transactions hereunder shall have been received or
taken.
     Section 10.6 Transaction Modifications. The operating agreement of each
Fund shall have been amended, with the prior consent of at least a
majority-in-interest of the members of the Fund, substantially in the form of
Exhibit E (as applicable), to (a) provide a majority of investors in each such
Fund the authority to elect a majority of independent directors for the Fund and
permit a majority of its investors to remove BLA (or its replacement as
successor manager) as manager, and (b) provide the authority to appoint WT as
subadviser. BLA’s status as a manager of each Fund shall have been transferred
to Wilmington Trust Investment Management, LLC. At Closing, BLA shall provide WT
a certificate with respect to the foregoing.
     Section 10.7 Capitalization. The members of BLA shall be as set forth on
Schedule 4.4(a) hereto.
     Section 10.8 Performance; Deliveries. BLA and each of the Sellers have duly
performed and complied in all material respects with the obligations and
conditions they must comply with under this Agreement by or before Closing. BLA
shall have executed, where applicable, and delivered to WT (or shall have caused
to be executed and delivered to WT by the appropriate person) the following:
          (a) A certificate of the Secretary of BLA that it has completed all
required actions contemplated by the Transaction Documents;
          (b) The certificate or certificates contemplated by Sections 10.2,
10.3, 10.4, 10.6, 10.9, 10.10, 10.11, 10.12, 10.13, 10.14, 10.15, 10.16, and
10.18;

31



--------------------------------------------------------------------------------



 



          (c) Certified copies of resolutions of its board of managers
authorizing the execution of each Transaction Document to which BLA is a party;
          (d) The limited liability company certificate (certified as of a
recent date by the Secretary of State of Delaware) and limited liability company
agreement of BLA;
          (e) A certificate of the Secretary of BLA certifying that the
resolutions, limited liability certificate, and limited liability company
agreement in Sections 10.8(c) and 10.8(d) above are in full force and effect and
have not been amended or modified, and that the officers of BLA are those
persons named in the certificate;
          (f) Copies of each amendment made pursuant to Section 10.6;
          (g) A certificate issued by the appropriate state authority certifying
that BLA is validly existing in Delaware as of the most recent practicable date;
and
          (h) True and correct copies of each of the other Transaction
Documents.
     Section 10.9 Employment Agreement. The existing employment agreement
between Simmons and BLA, as amended, shall have been terminated, and BLA shall
have provided WT a certificate to that effect, and Simmons shall have executed
and delivered the Employment Agreement to WT.
     Section 10.10 No Material Adverse Change. No event or condition,
individually or in the aggregate, shall have had a Material Adverse Effect on
BLA. BLA shall have furnished WT with a certificate dated as of the Closing Date
with respect to the foregoing.
     Section 10.11 No Liens. Any and all Adverse Claims on the LLC Interests
shall be released in full, any and all Liens on the assets of BLA, other than
Permitted Liens, shall be released in full, and BLA’s Secretary shall have
furnished WT a certificate to this effect with respect to the assets of BLA. BLA
shall have provided WT UCC-3 termination statements terminating all UCC-1
financing statements filed against any of BLA’s assets (including, without
limitation, all UCC-1 financing statements filed with respect to the Line of
Credit and those identified on Schedule 10.11).
     Section 10.12 Satisfaction of Loans.
          (a) All loans made by BLA and advances payable by BLA to any Person
(including, without limitation, the Line of Credit) shall have been paid in
full.
          (b) All loans to any employee of BLA shall have been satisfied.
     At Closing, BLA’s Secretary shall have furnished WT a certificate as to
BLA’s compliance with the foregoing.
     Section 10.13 Termination of Performance Equity Plan. BLA’s Performance
Equity Plan shall have been terminated, and all amounts payable to BLA’s
employees thereunder shall have been paid in full or included as a liability in
the calculation of Tangible Book Value. At Closing, BLA’s Secretary shall have
furnished WT a certificate to that effect.
     Section 10.14 Termination of Service Agreement and Consulting Agreement.
Each of the Service Agreement dated as of September 30, 1999 between Bingham and
BLA and the Consulting Agreement dated as of January 1, 2006 between BLA and
Legg shall have been terminated. At Closing, BLA’s Secretary shall have
furnished WT a certificate to that effect.

32



--------------------------------------------------------------------------------



 



     Section 10.15 Termination of Participation in Qualified Retirement Plans.
Bingham shall have amended the Bingham McCutchen LLP Savings Plan and the
Bingham McCutchen LLP Money Purchase Pension Plan to remove BLA as a
participating affiliate therein effective as of the Closing Date, and at Closing
BLA’s Secretary shall have furnished WT a certificate to that effect.
     Section 10.16 Closing of Los Angeles Office. BLA’s Los Angeles office shall
have been closed, all Client accounts of that office shall have been assigned to
another investment adviser with the Client’s prior written consent, and all
other obligations of BLA with respect to that office (including, without
limitation, all lease obligations) shall been satisfied in full. At Closing,
BLA’s Secretary shall have furnished WT a certificate to that effect.
     Section 10.17 Financial Statements. BLA shall have provided WT unaudited
balance sheets, income statements, and statements of cash flows of BLA prepared
in accordance with GAAP through the month-end preceding Closing.
     Section 10.18 Payments Under Simmons Letter Agreement. BLA’s payment
obligation under Paragraph 1 of the Simmons Letter Agreement shall have been
assigned to, and assumed by, Bingham and Legg, so that BLA shall be released
from all of its obligations under Paragraph 1 of the Simmons Letter Agreement.
At Closing, Sellers shall have furnished WT a certificate to that effect.
     Section 10.19 Payment to Berkshire. Berkshire shall have executed and
delivered, against receipt by it from WT of immediately available funds in the
amount of [*] for the account of BLA, a Receipt and Release in the form attached
hereto as Exhibit F.
ARTICLE 11
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS AND BLA
     The obligations of Sellers and BLA to consummate the Transactions and by
the other Transaction Documents are subject to the satisfaction at Closing or
prior to the Closing Date of the following conditions, except to the extent that
either Seller or BLA, as the case may be, has waived any such condition in
writing on or prior to the Closing Date:
     Section 11.1 No Litigation; No Opposition. No judgment, injunction, order,
or decree enjoining or prohibiting any of WT, WTC, either Seller, or BLA or
other party to any Transaction Document from consummating the Transactions or
from engaging in any activity shall have been entered. No suit, action, claim,
proceeding, or investigation shall be pending or threatened at any time prior to
or on the Closing Date before or by any court or Governmental Authority seeking
to materially restrain or prohibit, or seeking material damages or other
significant relief in connection with, the execution and delivery of this
Agreement or any other Transaction Document or the consummation of the
Transactions.
     Section 11.2 Representations, Warranties, and Covenants. WT’s and WTC’s
representations and warranties in Article 6:
               (i) were true and correct in all material respects as of the date
of this Agreement (except representations and warranties made as of a certain
date, which are true and correct as of such date); and

*   Confidential Treatment Requested by Wilmington Trust Corporation

33



--------------------------------------------------------------------------------



 



               (ii) are repeated and are true and correct in all material
respects as of the Closing Date (except representations and warranties made as
of a certain date, which shall be so measured as of such date).
     WT and WTC have delivered to the Sellers a certificate, dated the Closing
Date, certifying the matters in this Section 11.2.
     Section 11.3 Consents. BLA shall have obtained the Consent to the
Transactions contemplated by the Transaction Documents in accordance with
Section 7.1 from Clients such that the Closing Run Rate is at least [*] of the
Base Run Rate. Compliance with this condition shall be measured consistently in
all respects with Section 10.3 above.
     Section 11.4 Performance; Deliveries. BLA has duly performed and complied
in all material respects with its obligations and conditions that it must comply
with under this Agreement by or before Closing. WT shall have executed and
delivered to Seller and BLA:
          (a) Certified copies of resolutions of WT’s and WTC’s board of
directors authorizing the execution of this Agreement and each other Transaction
Document to which WT or WTC is a party;
          (b) A copy of the charter and current bylaws of WT and WTC;
          (c) A certificate of the Secretary of WT and WTC certifying that the
resolutions, charters, and bylaws in Sections 11.4(a) and 11.4(b) above are in
full force and effect and have not been amended or modified, and that the
officers of WT and WTC are those persons named in the certificate;
          (d) The certificates contemplated by Sections 11.1, 11.2, and 11.5;
          (e) A certificate issued by the Office of Thrift Supervision
certifying that WT is validly existing as of the most recent practicable date;
and
          (f) True and correct copies of each other Transaction Document to
which WT or WTC is a party.
     In addition, at Closing, WT shall have delivered or caused to be delivered
to Sellers the initial installment of the Purchase Price.
     Section 11.5 No Material Adverse Change. No event or condition,
individually or in the aggregate, shall have had a Material Adverse Effect on WT
or WTC. WT and WTC shall have furnished Sellers and BLA with a certificate dated
as of the Closing Date with respect to the foregoing.
     Section 11.6 Other Approvals. All actions and approvals by or in respect
of, or filings with, any Governmental Authority required to be taken, made or
obtained by WT or WTC to permit the consummation of the Transactions so that BLA
shall be able to continue to carry on after the Closing Date the business
conducted by BLA immediately prior to Closing shall have been taken, made, or
obtained. All other material Governmental Approvals or other actions that may be
received or taken by WT or WTC and that are commercially necessary to consummate
the Transactions hereunder shall have been received or taken.
     Section 11.7 Release of Guarantee. Each Seller shall have received a
written release from all of its obligations under the Guarantee.

*   Confidential Treatment Requested by Wilmington Trust Corporation

34



--------------------------------------------------------------------------------



 



     Section 11.8 Tail Insurance Coverage. BLA shall have purchased the “tail”
insurance coverage contemplated by Section 9.7 hereof, and such insurance
coverage shall be in effect.
ARTICLE 12
INDEMNIFICATION
     Section 12.1 Indemnification by Sellers. Each Seller shall severally
defend, indemnify, save, and hold harmless WT and its Affiliates and the
shareholders, members, directors, officers, employees, successors, assigns,
agents, advisers, and representatives of each of the foregoing (the “WT
Indemnitees”), from and against, any and all direct or third-party actions,
suits, claims, proceedings, demands, assessments, obligations, fees, judgments,
costs, losses, liabilities, damages, deficiencies, and expenses (including,
without limitation, interest, penalties, reasonable attorneys’ and accountants’
fees, and all reasonable amounts paid in the investigation, defense, or
settlement of any of the foregoing) (collectively, “Losses”) incurred in
connection with, arising out of, or resulting from:
          (a) a breach of a representation or warranty when made or deemed made
by BLA or such Seller under this Agreement or in a certificate delivered by BLA
or such Seller under this Agreement;
          (b) a breach or non-fulfillment of an obligation of such Seller under
this Agreement, or a breach or non-fulfillment of an obligation of BLA applying
at or before the Closing under this Agreement; or
          (c) any liabilities or obligations arising out of or alleged to exist
(1) under or with respect to the Simmons Letter Agreement or (2) to Berkshire
under or in respect of that certain engagement letter dated February 28, 2006
between BLA and Berkshire in excess of the payment to be made at Closing
pursuant to Section 10.19.
     Section 12.2 Indemnification by WT. WT shall defend, indemnify, save and
hold harmless each Seller and its Affiliates, officers, directors, employees,
shareholders, members, successors, assigns, agents, advisers and representatives
(collectively, the “Seller Indemnitees”) from and against, and shall pay or
reimburse the Seller Indemnitees for, any Losses incurred in connection with,
resulting from, or arising out of:
          (a) a breach of a representation or warranty when made or deemed made
by WT or WTC under this Agreement or in a certificate delivered by WT or WTC
under this Agreement; or
          (b) a breach or non-fulfillment of an obligation of WT or WTC under
this Agreement, or a breach or non-fulfillment of an obligation of WT or WTC
applying after the Closing under this Agreement.
     Section 12.3 Limitation of Liability.
          (a) Subject to paragraphs (b) through (e) below, the Sellers shall not
be required to indemnify WT hereunder with respect to claims for Losses under
Section 12.1:
               (1) unless such claim or series of related claims for which WT is
otherwise entitled to indemnification pursuant to Section 12.1 exceeds [*] (the

*   Confidential Treatment Requested by Wilmington Trust Corporation

35



--------------------------------------------------------------------------------



 



“Minimum Claim Amount”) (it being understood and agreed that the Sellers shall
not be liable for any Losses with respect to any claim or series of related
claims in the event that such Losses are less than the Minimum Claim Amount);
and
               (2) unless the aggregate amount of Losses for which WT is
otherwise entitled to indemnification pursuant to Section 12.1 exceeds [*] (the
“Deductible Amount”) (it being understood and agreed that (A) any claim or
series of related claims for Losses of less than the Minimum Claim Amount shall
be disregarded for purposes of calculating the Deductible Amount and (B) the
Deductible Amount is intended as a deductible, and the Sellers shall not be
liable for any Losses less than the Deductible Amount for which WT is otherwise
entitled to indemnification.
          (b) Subject to paragraphs (c) through (e) below, (1) the aggregate
Losses payable by the Sellers pursuant to Section 12.1 above with respect to all
claims for indemnification shall not exceed an amount equal to [*] (the “Maximum
Amount”), and (2) the aggregate Losses payable by each Seller pursuant to
Section 12.1 above with respect to all claims for indemnification shall not
exceed an amount equal to the Maximum Amount multiplied by such Seller’s Pro
Rata Share. Notwithstanding anything contained in this Agreement to the
contrary, (A) each Seller shall be liable only for such Seller’s Pro Rata Share
of Losses for which the Sellers may be liable to WT Indemnitees under this
Agreement, and (ii) neither Seller shall be liable for a breach or
non-fulfillment of an obligation of the other Seller under this Agreement.
          (c) Subject to paragraph (d) below, no action or claim for Losses
pursuant to Section 12.1(a) or Section 12.2(a) shall be brought or asserted
after the date that is 18 months from the Closing Date.
          (d) The limitations set forth in paragraph (c) above shall not apply
to any Losses arising from a breach of the representations and warranties
contained in Sections 4.19 and 5.2 or to any Losses resulting from or arising
under Sections 12.1(b) or 12.2(b), provided, however, that no Party shall be
liable for any Losses arising from a breach of the representations and
warranties contained in Sections 4.19 and 5.2 or arising under Sections 12.1(b)
or 12.2(b) unless the Party asserting a claim for such Losses has asserted such
claim prior to the expiration of the applicable statute of limitations.
          (e) The amount of any Losses for which indemnification is provided for
under this Article 12 shall be net of (1) any amounts recovered by a Party or
its Affiliates as a result of any indemnification by any third party, (2) any
insurance proceeds or other amounts received by a Party or its Affiliates from
third parties with respect to such Losses and (3) any net Tax benefit actually
realized by a Party or their Affiliates from the incurrence or payment of any
such Losses. In computing the amount of any such Tax benefits, the Party and
their Affiliates shall be deemed to recognize all other items of income, gain,
loss, deduction or credit before recognizing any items arising from the receipt
or accrual of any indemnity payment hereunder or the incurrence or payment of
any indemnified Losses for which indemnification is provided under this
Article 12. For purposes of this Agreement, each party and any of its Affiliates
shall be deemed to have “actually realized” a net Tax benefit to the extent
that, and at such time as, the amount of Taxes payable by such Party or such
Affiliate is reduced below the amount of Taxes that such Party or such Affiliate
would have been required to pay but for the receipt or accrual of the indemnity
payment or the incurrence or payment of such Losses for which indemnification is
provided under this Article 12. Each Party agrees to use commercially reasonable
efforts to make any claims for insurance, tax benefits and/or indemnification
available from a third party(ies) with respect to Losses for which it will seek
indemnification hereunder and to

*   Confidential Treatment Requested by Wilmington Trust Corporation

36



--------------------------------------------------------------------------------



 



diligently pursue such claims in good faith. If any such insurance proceeds
and/or other amounts are received by an Indemnified Party after payment by an
Indemnified Party of any amount otherwise required to be paid to the Indemnified
Party pursuant to this Article 12, the Indemnified Party shall repay to the
Indemnifying Party, promptly after receipt of such insurance proceeds and/or
other amounts, the amount that such Indemnifying Party would not have had to pay
pursuant to this Article 12 had such insurance proceeds and/or other amounts
been received by the Indemnified Party prior to such Indemnifying Party’s
payment under this Article 12.
          (f) Any indemnification payments made by any of the Sellers pursuant
to this Article 12 shall be treated by all Parties as an adjustment to the final
Purchase Price hereunder.
     Section 12.4 Defense of Claims. If any action, suit, claim, tax audit,
proceeding, demand, assessment, or enforcement action is filed or initiated by a
third party against an Indemnified Party with respect to a matter subject to an
indemnification claim by that Indemnified Party, the Indemnified Party shall
give written notice thereof to the Indemnifying Party or Parties as promptly as
practicable, and in any event within 20 days after service of the citation or
summons, but the failure of an Indemnified Party to give notice shall not affect
an Indemnifying Party’s obligation to fulfill its indemnification obligations
except to the extent that this failure actually and materially prejudices the
Indemnifying Party’s rights. After that notice and a reasonable period of time
to allow for analysis of the claim, if the Indemnifying Party acknowledges in
writing to the Indemnified Party that the Indemnifying Party is obligated under
the terms of its indemnity hereunder for all Losses of the Indemnified Party in
connection with that action, suit, claim, tax audit, proceeding, demand,
assessment, or enforcement action, the Indemnifying Party shall be entitled, if
it so elects and with counsel reasonably satisfactory to the Indemnified Party,
to take control of the defense and investigation of that action, suit, claim,
tax audit, proceeding, demand, assessment, or enforcement action and to employ
and engage attorneys to handle and defend the same, at the Indemnifying Party’s
cost, risk, and expense, except that, if the Indemnifying Party elects not to
assume that defense or counsel for the Indemnified Party determines in good
faith and advises the Indemnifying Party in writing that there are issues that
raise conflicts of interest between the Indemnifying Party and the Indemnified
Party, the Indemnified Party may retain counsel satisfactory to it, and the
Indemnifying Party shall pay all reasonable fees and expenses of such counsel
for the Indemnified Party promptly as statements therefor are received;
provided, however, that (a) the Indemnifying Party shall be obligated pursuant
to this Section 12.4 to pay for only one firm of counsel (unless the use of one
counsel for that Indemnified Party would present that counsel with a conflict of
interest) for all Indemnified Parties in any jurisdiction, and (b) the
Indemnifying Party shall cooperate in the defense of any such matter and make
its records relating to the defense available to others. If the Indemnifying
Party assumes the control of that defense, the Indemnified Party shall cooperate
in all reasonable respects, at the Indemnifying Party’s request and cost, risk,
and expense, with the Indemnifying Party and its attorneys in the investigation,
trial, and defense of the action, suit, claim, tax audit, proceeding, demand,
assessment, or enforcement action and any appeal arising therefrom; provided
that the Indemnified Party may, at its own cost, participate in the
investigation, trial, and defense of that action, suit, claim, tax audit,
proceeding, demand, assessment, or enforcement action and any appeal arising
therefrom. The Indemnifying Party shall keep the Indemnified Party apprised of
the status of the action, suit, claim, tax audit, proceeding, demand,
assessment, or enforcement action, furnish the Indemnified Party with all
documents and information the Indemnified Party reasonably requests in
connection therewith, and consult with the Indemnified Party before acting on
major matters involved in that action, suit, claim, tax audit, proceeding,
demand, assessment, or enforcement action, including settlement discussions.
Unless the Indemnified Party receives a complete

37



--------------------------------------------------------------------------------



 



release from all matters involved in the dispute or the judgment or settlement
is only for monetary damages that the Indemnifying Party pays in full, no
settlement or consent to entry of a judgment of any action for which
indemnification may be payable hereunder shall be made without the prior written
consent of the Indemnified Party (not to be unreasonably withheld). The
Indemnified Party shall be entitled to defend, settle, or proceed in such other
manner as it deems fit, in its sole discretion, in connection with any action,
suit, claim, proceeding, demand, assessment, or enforcement action with respect
to which the Indemnifying Party has not acknowledged its obligations in writing
in accordance with the foregoing; and no reasonable action taken by the
Indemnified Party in connection therewith shall affect or limit the obligations
of the Indemnifying Party pursuant to this Section 12.4.
     If the Indemnifying Party assumes the control of the defense as provided
above but subsequently, in the course of defending the matter, comes to believe
that the matter is not properly an obligation of that Indemnifying Party, the
Indemnifying Party may with reasonable promptness advise the Indemnified Party
of that new information. In that case, (a) if the Indemnified Party then agrees
with the Indemnifying Party, the Indemnifying Party and the Indemnified Party
shall make mutually satisfactory arrangements for the Indemnified Party to
assume the defense of that matter and to repay the Indemnifying Party for any
amounts reasonably expended by it pursuant to this Article 12 with respect to
that matter, and (b) if the Indemnified Party does not then agree with the
Indemnifying Party, the Indemnifying Party shall have the right to commence
legal proceedings to determine whether the matter is subject to indemnification
by the Indemnifying Party; provided that, in the case of the foregoing clause
(b), the Indemnifying Party shall continue to be obligated to defend the
Indemnified Party with respect to that matter and to otherwise make the payments
required by this Article 12 until that dispute is finally adjudicated by a court
of competent jurisdiction and all rights to appeal with respect thereto have
expired.
     Section 12.5 Prompt Payment. Any indemnity payable pursuant to this
Article 12 shall be paid within the later of ten days of the Indemnified Party’s
request therefor or five days before the date on which the liability upon which
the indemnity is based is required to be paid by the Indemnified Party.
     Section 12.6 Subrogation. If the Indemnifying Party is obligated to
indemnify the Indemnified Party pursuant to this Article 12, the Indemnifying
Party shall, upon payment of that indemnity in full, be subrogated to all rights
of the Indemnified Party with respect to the Losses to which that
indemnification relates; provided, however, that the Indemnifying Party shall
only be subrogated to the extent of any amount paid by it pursuant to this
Article 12 in connection with such Loss.
     Section 12.7 Expiration of Representations and Warranties; Scope of
Liabilities. Each of the representations and warranties of BLA, the Sellers,
and/or WT contained in this Agreement shall irrevocably expire on the last day
on which any action or claim for breach of such representation or warranty may
be brought or asserted pursuant to Sections 12.3(c) or 12.3(d) (the “Expiration
Date”). WT, on the one hand, and Sellers, on the other hand, acknowledge and
agree that their sole remedy against the other Parties for any matter arising
out of the Transactions is set forth in Section 12.1 or 12.2, as applicable, and
that, except to the extent that a party has asserted a claim for indemnification
prior to the applicable Expiration Date, it shall have no remedy against the
other Parties for any breach of a representation or warranty made in this
Agreement; provided that, notwithstanding the foregoing anything to the contrary
herein, any party may bring an action hereunder for fraud. The Parties agree
that the

38



--------------------------------------------------------------------------------



 



purpose of this Section 12.7 is to expressly provide that the Parties have no
liability whatsoever to the others, except as set forth in Sections 12.1 and
12.2, as applicable, and accordingly agree that this Section 12.7 is to be
construed broadly; provided that, notwithstanding the foregoing or anything to
the contrary herein, any Party may bring an action hereunder for fraud. The
Parties acknowledge that this Section 12.7 has been negotiated fully by them and
that they would not have entered into this Agreement but for the inclusion of
this Section 12.7. Each of the representations and warranties of the Parties
contained in this Agreement shall survive the Closing. All covenants herein not
fully performed shall survive the Closing Date and continue thereafter until
fully performed.
ARTICLE 13
TERMINATION
     Section 13.1 Termination. This Agreement may be terminated:
          (a) by the mutual consent of WT and Sellers;
          (b) by WT or Sellers at any time after August 31, 2007 if for any
reason the Transactions have not been consummated by that date and the failure
to consummate those Transactions is not caused by a material breach of this
Agreement by WT, if WT seeks to terminate this Agreement pursuant to this
Section 13.1(b), or either Seller or BLA, if Sellers seek to terminate this
Agreement pursuant to this Section 13.1(b), unless this date is extended by the
mutual written consent of WT and the Sellers;
          (c) by WT if a Seller or BLA has materially breached any of its
representations, warranties or obligations in this Agreement and, with respect
to a breach of the representations and warranties in Sections 4.1 and 5.1, such
breach would reasonably be expected to have a Material Adverse Effect on BLA and
(if not a willful breach) has not cured this breach within ten (10) Business
Days of receiving notice of the breach, provided that WT and WTC have performed
and complied, in all material respects, with their representations, warranties
and obligations required by this Agreement to have been performed or complied
with before this time;
          (d) by a Seller, if WT or WTC has materially breached any of its
representations, warranties or obligations in this Agreement and, with respect
to a breach of the representations and warranties in Article 6, such breach
would be reasonably expected to have a Material Adverse Effect on WT or WTC and
(if not a willful breach) has not cured this breach within ten (10) Business
Days of receiving notice of the breach, provided that the Sellers and BLA have
performed and complied, in all material respects, with their representations,
warranties and obligations required by this Agreement to have been performed or
complied with before this time;
          (e) by a Seller by written notice to WT, on the one hand, or by WT, by
written notice to the Sellers, on the other hand, if consummation of the
Transactions would violate a final non-appealable order of a federal or state
court; or there shall be any action taken, or any statute, rule, regulation or
order enacted, promulgated or issued or deemed applicable to the Transactions by
the Governmental Authority that would make the consummation of the Transactions
illegal; and
          (f) by WT within five (5) Business Days after any Schedule Update is
delivered by BLA if such Schedule Update discloses matters or events that would
reasonably be expected to have a Material Adverse Effect on BLA.

39



--------------------------------------------------------------------------------



 




     Section 13.2 Effect of Termination. If this Agreement is validly terminated
pursuant to Section 13.1, it will become null and void immediately and there
will be no liability or obligation to any Person in respect of the Agreement or
of the Transactions on the part of any Party, or a Party’s directors, officers,
employees, agents, representatives, advisers, stockholders, members, partners or
Affiliates, except that the provisions of Sections 9.2, 9.3, 9.5, and 13.2 and
Article 14 shall remain in full force and effect and shall survive any
termination of this Agreement and except that each Party shall remain liable for
any willful breach of this Agreement prior to its termination.
ARTICLE 14
MISCELLANEOUS
     Section 14.1 Waivers. Any waiver of any term or condition or of the breach
of any covenant, representation, or warranty in this Agreement in any one
instance shall not operate as or be deemed to be a further or continuing waiver
of any other breach of that term, condition, covenant, representation, or
warranty or any other term, condition, covenant, representation, or warranty. No
failure or delay at any time to enforce or require performance of any provision
hereof shall operate as a waiver of or affect in any manner that Party’s right
at a later time to enforce or require performance of that provision or any other
provision hereof. No such waiver, unless by its own terms it explicitly provides
to the contrary, shall be construed to effect a continuing waiver of the
provision being waived, and no such waiver in any instance shall constitute a
waiver in any other instance or for any other purpose or impair the right of the
Party against whom that waiver is claimed in all other instances or for all
other purposes to require full compliance.
     Section 14.2 Modifications. Except as otherwise expressly provided in this
Agreement, neither this Agreement (including the exhibits and schedules hereto)
nor any term hereof or thereof may be changed, amended, modified, waived,
discharged, or terminated except to the extent the same is evidenced in writing
and duly executed by the party against whom enforcement of that change, waiver,
discharge, amendment, termination or modification is sought.
     Section 14.3 Further Assurances. Each Party agrees at its own expense to
execute all further instruments and documents and to take all additional actions
as any other Party may reasonably require in order to effectuate the terms and
purposes of this Agreement and the Transactions.
     Section 14.4 Governing Law; Consent to Jurisdiction. This Agreement shall
be construed under and governed by Delaware law, without giving effect to the
choice or conflicts of law provisions thereof to the extent those rules are not
mandatorily applicable by statute and would require or permit the application of
another jurisdiction’s laws. The Parties hereby agree to submit to the
jurisdiction of the courts of the State of New York and the courts of the United
States of America located in the Southern District of New York in any action or
proceeding arising out of or relating to this Agreement.
     Section 14.5 Notices.
          (a) All notices, requests, demands, and other communications made in
connection with this Agreement shall be in writing and shall be (w) mailed by
first-class,

40



--------------------------------------------------------------------------------



 



registered or certified mail, return receipt requested, postage prepaid,
(x) transmitted by hand delivery, (y) mailed by Federal Express, or (z) sent by
facsimile, addressed as follows:

  (1)   If to WT and WTC, to:         Wilmington Trust FSB
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Rodney P. Wood,
                    President

      with a copy to:

      Wilmington Trust FSB
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Gerard A. Chamberlain, Esquire
                    Secretary

  (2)   If to Sellers, to:         Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110-1726
Attention: Jay S. Zimmerman, Chair
Fax: 617-951-4960         with copies to:

      Floyd I. Wittlin, Esq.
Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022
Fax: 212-702-3625

      and         Legg Mason, Inc.
100 Light Street
Baltimore, MD 21202-1099
Attention: Peter L. Bain, Senior Executive Vice-President
Fax: (410) 454-3686         with copies to:

41



--------------------------------------------------------------------------------



 



      Legg Mason, Inc.
100 Light Street
Baltimore, MD 21202-1099
Attention: General Counsel
Fax: (410) 454-4607

  (3)   If to BLA, to:         Bingham Legg Advisers LLC
45 Milk Street
Boston, MA 02109
Attention: Chief Executive Officer
Fax: 617-457-2025         with copies to:

      Floyd I. Wittlin, Esq.
Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022
Fax: 212-702-3625

or, in each case, such other address as may be specified in writing to the Party
giving notice in accordance with this Section 14.5.
          (b) All such notices, requests, demands and other communications shall
be deemed to have been received:
               (i) if mailed by first-class, registered or certified mail,
return receipt requested, postage prepaid; on the third Business Day after
mailing;
               (ii) if transmitted by hand delivery, on the day of delivery;
               (iii) if mailed by Federal Express, on the Business Day after
mailing; and
               (iv) if sent by facsimile and the transmitting Party receives a
transmission receipt dated the day of transmission in the recipient’s
jurisdiction, on the next Business Day of transmission.
     Section 14.6 Assignability. Neither this Agreement nor any rights or
obligations hereunder shall be assignable by any Party to any other Person
without the prior written consent of the other Parties, except that WT may, with
notice to the other Parties, assign any or all of its interests in this
Agreement and its rights and obligations hereunder to any Person directly or
indirectly wholly owned by WTC or one of its Affiliates. This Agreement shall be
binding upon, enforceable by, and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns.
     Section 14.7 Captions and Sections; Schedule and Exhibit References. The
captions in this Agreement are for convenience only and shall not affect the
construction or interpretation of any term or provision hereof. Unless otherwise
specified, references to a Section, Schedule or

42



--------------------------------------------------------------------------------



 



Exhibit in this Agreement are references to a Section of, or Schedule or Exhibit
to, this Agreement.
     Section 14.8 Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects by interpreting that invalid
or unenforceable provision as nearly to the original meaning as possible so as
to make it valid and enforceable or, if that is not possible or permitted by
Applicable Law, by omitting that invalid or unenforceable provision.
     Section 14.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. A signature page
forwarded as a facsimile or electronic image for attachment to an assembled
document shall be deemed delivery of an original signature page.
     Section 14.10 No Third-Party Beneficiaries. Except as provided in
(a) Sections 7.5 and 7.6 (with respect to WT’s Affiliates), (b) Section 13.2
(with respect to the limitation of liability on termination of this Agreement),
and (c) Article 12 (with respect to indemnification), nothing in this Agreement
confers any rights on any Person except the Parties and their successors and
permitted assigns.
     Section 14.11 Remedies for Section 9.2. Each Receiving Party acknowledges
that any breach or attempted breach by that Party of the provisions of
Section 9.2 will cause irreparable harm to the Disclosing Party, for which
monetary damages will not be an adequate remedy. Accordingly, each Disclosing
Party shall be entitled to apply for and obtain injunctive relief (temporary,
preliminary, and permanent) to restrain the breach or threatened breach by a
Receiving Party of, or otherwise to specifically enforce, any provision of
Section 9.2, without the requirement to post a bond or provide other security.
Nothing herein shall be construed as a limitation or waiver of any other right
or remedy that may be available to the Disclosing Party for that breach or
threatened breach. For emergency relief (including temporary and preliminary
injunctive relief), an application may be made in any court of competent
jurisdiction. Each Receiving Party further agrees that the subject matter and
duration of the restrictions covered in Section 9.2 are reasonable in light of
the facts as they exist today.
     Section 14.12 Integration. This Agreement (as it may be amended from time
to time), together with the other Transaction Documents executed by one or more
of the Parties and delivered to the other Parties in connection with this
Agreement, constitute the entire agreement among the Parties with respect to the
subject matter hereof, and supersede all prior agreements and understandings,
oral or written, express or implied, with respect thereto.
     Section 14.13 Fees and Expenses.
          (a) The Sellers shall bear all expenses, costs and fees incurred by
the Sellers and, up to the Closing, BLA in connection with the Transactions,
including, without limitation, (1) all attorneys’, brokers’ and auditors’ fees
incurred by BLA or the Sellers (other than such amounts as are payable to
Berkshire by WT in accordance with Section 10.19 hereof)), (2) all expenses
incurred by BLA or the Sellers in connection with the filings and submissions,
and obtaining the consents and approvals from the Governmental Authorities and
Client Consents, referred to in Section 9.1(b) and Section 7.1, (3) all expenses
incurred by BLA and the Sellers in

43



--------------------------------------------------------------------------------



 




connection with preparing, executing and delivering this Agreement and complying
with it, whether or not the Transactions are consummated; and (4) all amounts
payable under the Simmons Letter Agreement.
          (b) WT shall bear all expenses, costs and fees incurred by WT and WTC
in connection with the Transactions, including, without limitation, (i) all
attorneys’, brokers’ and auditors’ fees incurred by WT and WTC (and the amounts
payable to Berkshire in accordance with Section 10.19 hereof), (ii) all expenses
incurred by WT and WTC in connection with the filings and submissions, and
obtaining the required Governmental Authority approvals, referred to in
Section 9.1(a) and (iii) all expenses incurred by WT and WTC in connection with
preparing, executing and delivering this Agreement and complying with it,
whether or not the Transactions are consummated.
     Section 14.14 Tax Matters. WT and the Sellers acknowledge that the purchase
of the LLC Interests shall terminate BLA for U.S. federal income tax purposes
under Section 708 of the Code. WT and the Sellers will (and will cause BLA to)
report the Transactions on all relevant tax returns in a manner consistent with
Internal Revenue Service Ruling 99-6. All items of income, gain, loss, deduction
and credit of BLA shall be apportioned for federal, state and local Tax purposes
on the basis of an interim closing of the books as of the Closing. WT and the
Sellers will, and will cause their respective Affiliates (including BLA) to,
prepare all relevant tax returns in a manner consistent with this Section 14.14,
and will not, and will not permit their respective Affiliates (including BLA)
to, maintain any Tax position in connection with a government audit or other
dispute or inquiry with respect to Taxes that is inconsistent with this
Section 14.14.
     Section 14.15 Limitation on Damages. Notwithstanding any provision of this
Agreement, no Party shall be liable for any consequential damages, including
loss of revenue, income or profits, loss in value of assets or securities,
punitive, speculative, treble, remote, special or indirect damages, or loss of
business reputation or opportunity relating to the breach of this Agreement,
including, for any claim based upon any multiplier of a Party’s earnings before
interest, tax, depreciation or amortization, or any similar valuation metric,
unless arising out of a claim for fraud.
     Section 14.16 WTC Guarantee. WTC hereby unconditionally and irrevocably
guarantees to the Sellers the due and punctual payment and performance by WT and
its successors and assigns of all obligations of WT and its successors and
assigns under this Agreement. Sellers shall not be required to proceed first
against WT or its successors or assigns before proceeding against WTC in respect
of claims brought pursuant to the Agreement. The obligations of WTC shall not be
discharged, impaired or affected in any way, except to the extent that WT’s
obligations would be discharged, impaired or affected by any act or thing which
would operate as a discharge of WTC as a matter of law.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

            BINGHAM MCCUTCHEN LLP
      By:           Name:   Jay S. Zimmerman        Title:   Chairman       
LEGG MASON, INC.
      By:           Name:   Peter L. Bain        Title:   Senior Executive Vice
President        BINGHAM LEGG ADVISERS LLC
      By:           Name:   Jay S. Zimmerman        Title:   Chairman       
WILMINGTON TRUST FSB
      By:           Name:   Rodney P. Wood        Title:   Chairman and Chief
Executive Officer        WILMINGTON TRUST CORPORATION
      By:           Name:   Rodney P. Wood        Title:   Executive Vice
President     

 